 



Exhibit 10.2
Execution Version
 
$24.0 BILLION 364-DAY TERM LOAN AGREEMENT
Dated as of August 10, 2006
among
ANADARKO PETROLEUM CORPORATION,
As Borrower,
UBS AG, STAMFORD BRANCH,
As Administrative Agent,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
and
CITICORP NORTH AMERICA, INC.,
As Co-Syndication Agents
and
THE LENDERS SIGNATORY HERETO
 

UBS Securities LLC   Credit Suisse Securities (USA) LLC

Citigroup Global Markets Inc.
Co-Advisors and Joint-Lead Arrangers

UBS Securities LLC   Credit Suisse Securities (USA) LLC

Joint Bookrunning Managers
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
 
           
Section 1.01
  Defined Terms     1  
Section 1.02
  Use of Defined Terms     12  
Section 1.03
  Accounting Terms     13  
Section 1.04
  Interpretation     13  
 
            ARTICLE II AMOUNT AND TERMS OF LOANS     13  
 
           
Section 2.01
  Loans     13  
Section 2.02
  Repayment of Loans; Evidence of Debt     13  
Section 2.03
  Procedure for Borrowings     14  
Section 2.04
  Reserved     15  
Section 2.05
  Reserved     15  
Section 2.06
  Termination of Commitments     15  
Section 2.07
  Optional Prepayments     16  
Section 2.08
  Mandatory Prepayments and Commitment Reductions     16  
Section 2.09
  Facility Fees     17  
Section 2.10
  Interest     17  
Section 2.11
  Computation of Interest and Facility Fee     18  
Section 2.12
  Funding of Loans     19  
Section 2.13
  Pro Rata Treatment and Payments     19  
Section 2.14
  Increased Cost of Loans     21  
Section 2.15
  Illegality     23  
Section 2.16
  Taxes     23  
Section 2.17
  Substitute Loan Basis     25  
Section 2.18
  Certain Prepayments or Continuations     25  
Section 2.19
  Certain Notices     25  
Section 2.20
  Reserved     25  
Section 2.21
  Minimum Amounts of Eurodollar Loans     25  
Section 2.22
  Break Funding Payments     26  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES     26  
 
           
Section 3.01
  Representations of the Borrower     26  
Section 3.02
  Western Gas Representations of the Borrower     28  
Section 3.03
  Kerr-McGee Representations of the Borrower     30  
 
            ARTICLE IV AFFIRMATIVE COVENANTS     32  
 
           
Section 4.01
  Financial Statements and Other Information     32  
Section 4.02
  Notices of Material Events     33  

i



--------------------------------------------------------------------------------



 



                    Page  
Section 4.03
  Compliance with Laws     33  
Section 4.04
  Use of Proceeds     33  
Section 4.05
  Compliance with Indenture     33  
Section 4.06
  Insurance     34  
Section 4.07
  Pro Forma Financial Statements     34  
 
            ARTICLE V NEGATIVE COVENANTS     34  
 
           
Section 5.01
  Limitation on Certain Secured Indebtedness     34  
Section 5.02
  Limitations on Sales and Leasebacks     34  
Section 5.03
  Fundamental Changes     35  
 
            ARTICLE VI CONDITIONS OF LENDING     35  
 
           
Section 6.01
  Conditions Precedent to this Agreement     35  
Section 6.02
  Conditions Precedent to the Western Gas Advance     38  
Section 6.03
  Conditions Precedent to the Kerr-McGee Advance     39  
 
            ARTICLE VII EVENTS OF DEFAULT     41  
 
           
Section 7.01
  Events of Default     41  
 
            ARTICLE VIII THE AGENTS     43  
 
           
Section 8.01
  Powers     43  
Section 8.02
  Exculpatory Provisions     43  
Section 8.03
  Right to Indemnity     43  
Section 8.04
  Delegation of Duties     44  
Section 8.05
  Reliance by Administrative Agent     44  
Section 8.06
  Rights as a Lender     44  
Section 8.07
  Non-Reliance on Agents or other Lenders     45  
Section 8.08
  Events of Default     45  
Section 8.09
  Successor Administrative Agent     45  
Section 8.10
  Co-Advisors; Joint-Lead Arrangers and Co-Syndication Agents     45  
 
            ARTICLE IX MISCELLANEOUS     46  
 
           
Section 9.01
  Notices     46  
Section 9.02
  Waivers; Amendments     46  
Section 9.03
  Expenses; Indemnity; Damage Waiver     47  
Section 9.04
  Successors and Assigns     48  
Section 9.05
  Survival     51  
Section 9.06
  Counterparts; Integration; Effectiveness     51  
Section 9.07
  Severability     51  
Section 9.08
  Right of Setoff     51  
Section 9.09
  Governing Law; Jurisdiction; Consent to Service of Process     52  
Section 9.10
  WAIVER OF JURY TRIAL     52  
Section 9.11
  Headings     52  

ii



--------------------------------------------------------------------------------



 



                    Page  
Section 9.12
  Confidentiality     53  
Section 9.13
  Termination and Substitution of Lender     53  
Section 9.14
  USA Patriot Act Notice     54  

Schedules and Exhibits:

     
Annex I
  (List of Commitments)
Schedule I
  (Pricing Schedule)
Schedule II
  (Significant Subsidiaries)
Schedule III
  (Sources and Uses)
Exhibit A
  (Form of Note)
Exhibit B
  (Assignment and Assumption)

iii



--------------------------------------------------------------------------------



 



     This 364-Day Term Loan Agreement is made as of August 10, 2006 (the
“Effective Date”), by and among ANADARKO PETROLEUM CORPORATION, a corporation
organized under the laws of the State of Delaware (the “Borrower”), UBS AG,
STAMFORD BRANCH, individually (“UBS”) and as Administrative Agent (herein,
together with its successors in such capacity, the “Administrative Agent”),
CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“Credit Suisse”) and CITICORP NORTH
AMERICA, INC. (“Citibank”), as co-syndication agents (herein, the
“Co-Syndication Agents”), and each of the Lenders that is a signatory hereto or
which becomes a signatory hereto pursuant to Section 9.04 (individually,
together with its successors and assigns, a “Lender” and collectively, the
“Lenders”).
     In consideration of the mutual covenants and agreements contained herein,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Defined Terms. As used in this Agreement, and unless the
context otherwise requires, the following terms shall have the meanings set out
respectively after each:
     “Administrative Questionnaire” — an Administrative Questionnaire in a form
supplied by the Administrative Agent.
     “Affected Loans” — as defined in Section 2.18.
     “Affiliate” — with respect to any Person, another Person that directly or
indirectly (through one or more intermediaries) Controls or is Controlled by or
is under common Control with the Person specified.
     “Agents” — each of the Administrative Agent and the Co-Syndication Agents.
     “Agreement” — this 364-Day Term Loan Agreement, as the same may be amended,
modified, supplemented or restated from time to time in accordance with the
terms hereof.
     “Alternate Base Rate” — the greater of (i) the sum of the Federal Funds
Effective Rate from time to time, plus one half percent (0.5%) and (ii) the
prime commercial lending rate of UBS as published from time to time by UBS. The
Alternate Base Rate is not intended to be the lowest rate of interest charged by
UBS in connection with extensions of credit to debtors.
     “Alternate Base Rate Loans” — any Loan hereunder at all times when it bears
interest at a rate based upon the Alternate Base Rate.
     “Applicable Percentage” — with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the percentage of the outstanding principal balance of the Loans of all
Lenders represented by such Lender’s Loans.
     “Asset Sale” — any Disposition of property or series of related
Dispositions of property that yields Net Cash Proceeds to the Borrower or any of
its Subsidiaries in excess of

1



--------------------------------------------------------------------------------



 



$100,000,000; provided that any time the Net Cash Proceeds of such Disposition
or all such Dispositions shall aggregate more than $250,000,000 then all such
Dispositions shall constitute “Asset Sales”; provided further that “Asset Sale”
shall not include: (a) the Disposition of obsolete or worn out equipment in the
ordinary course of business; (b) the Disposition of inventory in the ordinary
course of business; (c) any Disposition by the Borrower or a Subsidiary of the
Borrower of any or all of its assets to the Borrower or any wholly-owned
Subsidiary of the Borrower (upon voluntary liquidation or otherwise); and
(d) any Disposition of Capital Stock of a Subsidiary of the Borrower to the
Borrower or to any wholly-owned Subsidiary.
     “Assignment and Assumption” — an assignment and assumption entered into by
a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit B or any other form approved by the Administrative Agent.
     “Attributable Debt” — any particular sale and leaseback transaction under
which the Borrower or any Subsidiary is at the time liable, at any date as of
which the amount thereof is to be determined (a) in the case of any such
transaction involving a capital lease, the amount on such date capitalized
thereunder, or (b) in the case of any other sale and leaseback transaction, the
then present value of the minimum rental obligations under such sale and
leaseback transaction during the remaining term thereof (after giving effect to
any extensions at the option of the lessor) computed by discounting the
respective rental payments at the actual interest factor included in such
payments or, if such interest factor cannot be readily determined, at the rate
of ten percent (10%) per annum. The amount of any rental payment required to be
made under any such sale and leaseback transaction not involving a capital lease
may exclude amounts required to be paid by the lessee on account of maintenance
and repairs, insurance, taxes, assessments, utilities, operating and labor costs
and similar charges.
     “Audited Financial Statements” — as defined in Section 6.01(d).
     “Availability Period” — the period from and including the Effective Date to
the Business Day that falls on the earliest of (i) the consummation of the
Kerr-McGee Acquisition or the Western Gas Acquisition, whichever is later,
(ii) the date upon which the Commitments have been terminated or the maturity of
the Loans shall have been accelerated pursuant to Article VII, and (iii) January
10, 2007.
     “Bankruptcy Laws” —Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time and any similar other applicable law
or statute in any other jurisdiction, as amended from time to time.
     “Borrowing Date” — as defined in Section 2.03.
     “Borrowing Request” — a request by the Borrower for the borrowing of the
Loans during the Availability Period in accordance with Section 2.03.
     “Business Day” — any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed; provided that when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

2



--------------------------------------------------------------------------------



 



     “Capital Stock” — any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
     “Change of Control” — (a) the acquisition by any Person or two or more
Persons acting in concert of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act as promulgated by the Commission) of 50% or
more of the outstanding shares of voting stock of the Borrower, unless the Board
of Directors of the Borrower shall have publicly announced its support for such
acquisition or (b) a majority of the members of the Board of Directors of the
Borrower on any date shall not have been (i) members of the Board of Directors
of the Borrower on the date twelve (12) months prior to such date or
(ii) approved by Persons who constitute at least a majority of the members of
the Board of Directors of the Borrower as constituted on the date 12 months
prior to such date.
     “Code” — the Internal Revenue Code of 1986, as amended from time to time.
     “Commission” — the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Agreement such Commission is not existing and performing the
duties now assigned to it, then the body performing such duties at such time.
     “Commitment” — with respect to each Lender, such Lender’s Western Gas
Commitment and such Lender’s Kerr-McGee Commitment.
     “Control” — the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract, or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Co-Syndication Agents” — as defined in the preamble hereof.
     “Default” — an event which with the giving of notice or the passage of
time, or both, would constitute an Event of Default.
     “Defaulting Lender” — any Lender that shall (a) fail to make a Loan
required to be made by it hereunder or (b) state in writing that it will not
make, or that it has disaffirmed or repudiated its obligation to make, any Loan
required to be made by it hereunder.
     “DGCL” — the General Corporation Law of the State of Delaware as in effect
on the Effective Date.
     “Disposition” — with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof that
yields Net Cash Proceeds in excess of $5,000,000. The pledge of or granting of a
security interest in particular property will

3



--------------------------------------------------------------------------------



 



not constitute a Disposition of such property until such time, if any, as such
pledge or security interest is realized upon. The terms “Dispose” and “Disposed
of” shall have correlative meanings.
     “Documentation Agents” — as defined in the preamble hereof.
     “Dollars” or “$” — lawful money of the United States of America.
     “Domestic Lending Office” — initially, the office of a Lender designated as
such in its Administrative Questionnaire, and thereafter such other office of
such Lender, if any, of which such Lender shall have most recently notified the
Administrative Agent and the Borrower in writing.
     “Effective Date” — as defined in the preamble.
     “ERISA” — the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “ERISA Affiliate” — any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” — (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the Pension Benefit
Guaranty Corporation or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan, or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of withdrawal liability
under Section 4202 of ERISA, or a determination that a Multiemployer Plan is, or
is expected to be, insolvent or in reorganization, within the meaning of Title
IV of ERISA.
     “Eurodollar Lending Office” — initially, the office of a Lender designated
as such in its Administrative Questionnaire, and thereafter such other office of
such Lender, if any, of which such Lender shall have most recently notified the
Administrative Agent and the Borrower in writing.
     “Eurodollar Loan” — any Loan hereunder at all times when it bears interest
at a rate based upon the Eurodollar Rate.

4



--------------------------------------------------------------------------------



 



     “Eurodollar Margin” — a rate per annum determined in accordance with the
Pricing Schedule.
     “Eurodollar Rate” for any Interest Period with respect to a Eurodollar
Loan, the rate reported by Bloomberg L.P. in its index of rates (or any
successor to or substitute for such index, providing rate quotations comparable
to those currently provided on such page of such index, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Loan for such Interest Period shall be the rate at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Event of Default” — any of the events of default set forth in Article VII.
     “Excepted Indebtedness” — (a) commercial paper sold or issued by the
Borrower or any Subsidiary of the Borrower and Indebtedness under the Revolving
Credit Agreement; provided that the aggregate amount of all Indebtedness under
this clause (a) shall not exceed One Billion Five Hundred Million Dollars
($1,500,000,000), (b) Indebtedness incurred to refinance Indebtedness with a
scheduled maturity that occurs after the Effective Date but prior to the
Maturity Date, (c) Indebtedness the Net Cash Proceeds of which are used to
refinance Indebtedness of Kerr-McGee and its Subsidiaries or Western Gas and its
Subsidiaries existing on the Effective Date, (d) any obligations existing as of
the Effective Date in respect of the sale of net profits interests or other
rights in respect of production proceeds from oil and gas properties and any
further such obligations arising after the Effective Date resulting in
additional Indebtedness under this clause (d) in an aggregate amount not to
exceed $500,000,000, (e) Indebtedness incurred to refinance Indebtedness in the
amount of $214,265,000 of Anadarko Realty Company under that certain Amended and
Restated Participation Agreement dated as of June 23, 2003 among Anadarko Realty
Company, as lessee, Borrower as guarantor, Wachovia Development Corporation as
lessor, Wachovia Bank, National Association as administrative agent and the
lenders named as credit note purchasers and the lenders named as lessor lenders,
which agreement is secured by the Amended and Restated Lease dated as of
June 23, 2003 between Anadarko Realty Company as lessee and mortgagor and
Wachovia Development Corporation as lessor and mortgagee and (f) any
Indebtedness of (i) the Borrower to any Subsidiary or (ii) any Subsidiary to the
Borrower or any other Subsidiary.
     “Exchange Act” — the Securities Exchange Act of 1934, as amended.
     “Excess Commitment” — as defined in Section 9.13.
     “Excluded Taxes” — with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the

5



--------------------------------------------------------------------------------



 



United States or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, and (c) in the case of a
Foreign Lender, any withholding tax that is imposed in respect of amounts
payable by the Borrower in respect of the Commitment or Loans of such Foreign
Lender by the United States of America or by any other jurisdiction in which
such Lender is organized, has its principal office or its applicable lending
office on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.16(e)
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(e).
     “Federal Funds Effective Rate” — for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight US
Federal funds transactions with members of the US Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Foreign Lender” — any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” — generally accepted accounting principles in the United States of
America, as in effect from time to time.
     “Governmental Authority” — the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Indebtedness” — any indebtedness which (a) is for money borrowed,
(b) represents the deferred purchase price of property or assets purchased,
except trade accounts payable in the ordinary course of business, (c) is in
respect of a capitalized lease, an advance payment or production payment (other
than in respect of advance payments or production payments received in the
ordinary course of business for hydrocarbons which must be delivered within
18 months after the date of such payment) or (d) is in respect of a guarantee of
any of the foregoing obligations of another Person.
     “Indemnitee” — has the meaning specified in Section 9.03(b).

6



--------------------------------------------------------------------------------



 



     “Indemnified Taxes” — Taxes other than Excluded Taxes.
     “Index Debt” — as defined in the Pricing Schedule.
     “Information” — as defined in Section 9.12.
     “Information Memorandum” — the Confidential Information Memorandum dated
July 2006 relating to the Borrower and the Transactions.
     “Interest Election Request” — as defined in Section 2.10(c).
     “Interest Payment Date” — (a) as to any Alternate Base Rate Loan, the end
of any calendar quarter with respect thereto and the Maturity Date and (b) as to
any Eurodollar Loan, the last day of the Interest Period with respect thereto,
and, for Interest Periods longer than 3 months, each date which is 3 months, or
a whole multiple thereof, from the first day of such Interest Period.
     “Interest Period” — with respect to any Eurodollar Loan (i) initially, the
period commencing on the date of the Kerr-McGee Advance or Western Gas Advance,
as applicable, or continuation date, as the case may be, with respect to such
Eurodollar Loan and ending 1, 2, 3, 6 or, to the extent funds are available, as
determined by the Administrative Agent, 9 months thereafter, as selected by the
Borrower in its Borrowing Request or Interest Election Request, as the case may
be, given with respect thereto, and (ii) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending 1, 2, 3, 6 or, to the extent funds are available, as determined
by the Administrative Agent, 9 months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than two Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided, that (A) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (B) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period.
     “Kerr-McGee” — Kerr-McGee Corporation, a Delaware corporation.
     “Kerr-McGee Acquisition Agreement” — that certain Agreement and Plan of
Merger dated as of June 22, 2006, among the Borrower, Kerr-McGee Merger Sub and
Kerr-McGee and all other agreements, instruments and documents executed in
connection with the Kerr-McGee Merger.
     “Kerr-McGee Advance” — a single term loan comprised of Loans in an amount
that shall not exceed the aggregate amount of the Kerr-McGee Commitments and
which term loan shall be used by the Borrower to finance the Kerr-McGee Purchase
Price, to refinance certain Indebtedness of Kerr-McGee and its Subsidiaries and
to pay related fees and expenses of the Kerr-McGee Merger all as contemplated by
the Sources and Uses.

7



--------------------------------------------------------------------------------



 



     “Kerr-McGee Certificate of Merger” — the certificate of merger to be filed
with the Secretary of State of the State of Delaware in connection with the
Kerr-McGee Merger in such form as required by, and executed in accordance with,
the relevant provisions of the DGCL.
     “Kerr-McGee Commitment” — with respect to each Lender, the commitment of
such Lender to fund its ratable share of the Kerr-McGee Advance during the
Availability Period, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Kerr-McGee Commitment is set forth on Annex I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Kerr-McGee Commitment, as applicable. The initial aggregate amount of the
Lenders’ Kerr-McGee Commitments is Eighteen Billion Dollars ($18,000,000,000).
     “Kerr-McGee MAE” — a material adverse effect on (a) the business,
operations, assets, liabilities, condition (financial or other) or results of
operations of Kerr-McGee and its subsidiaries considered as a single enterprise
or (b) the ability of Kerr-McGee to perform its obligations under the Kerr-McGee
Acquisition Agreement or to consummate the transactions contemplated thereby;
provided, however, that any event, condition, change, occurrence or development
of a state of circumstances which (i) adversely affects the oil and gas
exploration and development industry generally (including changes in commodity
prices, general market prices, interest rates and regulatory changes),
(ii) arises out of general political, economic or industry conditions (and in
each case does not disproportionately affect Kerr-McGee and its subsidiaries
considered as a single enterprise), (iii) results from or is caused by natural
disasters (including hurricanes), occurring after the date thereof (and in each
case does not disproportionately affect Kerr-McGee and its subsidiaries
considered as a single enterprise) or (iv) (other than with respect to
Section 2.3(b) of the Kerr-McGee Acquisition Agreement) arise out of, result
from or relate to the transactions contemplated by the Kerr-McGee Acquisition
Agreement or the announcement thereof, shall not be considered in determining
whether a Kerr-McGee MAE has occurred. As used in this definition, “subsidiary”
has the meaning given to such term in the Kerr-McGee Acquisition Agreement.
     “Kerr-McGee Merger” — the merger of Kerr-McGee Merger Sub with and into
Kerr-McGee pursuant to the Kerr-McGee Acquisition Agreement.
     “Kerr-McGee Merger Sub” — APC Acquisition Sub, Inc., a Delaware corporation
and wholly-owned subsidiary of the Borrower.
     “Kerr-McGee Purchase Price” — the consideration provided for in Section 1.6
and Section 1.8 of the Kerr-McGee Acquisition Agreement.
     “Lender” — as defined in the preamble hereof.
     “Loan” —a loan made by a Lender to the Borrower pursuant to this Agreement.
     “Loan Document(s)” — this Agreement, any Notes and each and every other
agreement executed in connection with this Agreement.

8



--------------------------------------------------------------------------------



 



     “Majority Lenders” — at any time, Lenders holding greater than 50% of the
then aggregate outstanding principal amount of the Loans or, if no Loans are
then outstanding, the Lenders having greater than 50% of the Commitments.
     “Material Adverse Change” — any change occurring since December 31, 2005,
in the consolidated financial position or results of operations of the Borrower
and the Subsidiaries taken as a whole that has had or could reasonably be
expected to have the effect of preventing the Borrower from carrying on its
business or from meeting its current and anticipated obligations on a timely
basis.
     “Maturity Date” — the date which is 364 days after the Effective Date.
     “Moody’s” — Moody’s Investors Service, Inc.
     “Multiemployer Plan” — a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.
     “Net Cash Proceeds” — (a) in connection with any issuance, sale, private
placement or incurrence of any Indebtedness or any Capital Stock of the Borrower
or any of its Subsidiaries (to the extent such issuance of Capital Stock of a
Subsidiary does not constitute an Asset Sale), the cash proceeds of such
issuance, sale, private placement or incurrence net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually incurred in connection with such issuance, sale, private placement or
incurrence; and (b) in connection with any Asset Sale or Recovery Event, the
cash proceeds thereof (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event and other fees and
charges actually incurred in connection therewith.
     “Note” — any promissory note of the Borrower payable to the order of a
Lender in substantially the form attached hereto as Exhibit A.
     “Notice of Default” — as defined in Section 8.08.
     “Other Taxes” — any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, other than income, franchise and
similar taxes and Excluded Taxes.
     “Participant” — as defined in Section 9.04(c)(i).
     “Plan” — any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

9



--------------------------------------------------------------------------------



 



     “Person” — any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
     “Pricing Schedule” — the schedule attached hereto as Schedule I and
identified as such.
     “Principal Property” — as defined in the Public Indenture.
     “Pro Form EBITDA” — as defined in Section 6.01(d).
     “Pro Forma Financial Statements” — as defined in Section 4.07.
     “Public Indenture” — the Indenture, dated as of March 9, 2001, between the
Borrower and The Bank of New York, as Trustee.
     “Recovery Event” — any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any of its Subsidiaries which yields Net Cash Proceeds in
excess of $100,000,000.
     “Register” — as defined in Section 9.04(b)(iv).
     “Related Parties” — with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, advisors and
agents of such Person and such Person’s Affiliates.
     “Responsible Officer” — the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer, principal accounting officer, treasurer or
controller of the Borrower.
     “Revolving Credit Agreement” — that certain US$750,000,000 Revolving Credit
Agreement dated as of September 1, 2004, among the Borrower, as US borrower and
guarantor, Anadarko Canada Corporation, as Canadian borrower, the agents named
therein and the lenders party thereto, as in effect from time to time. For the
sake of clarity, the Revolving Credit Agreement may be replaced, modified or
amended from time to time and the amount of such facility may be increased
within the $1,500,000,000 limit in the definition of Excepted Indebtedness, in
each case without the consent of all or any portion of the Agents and the
Lenders.
     “S&P” — Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.
     “Significant Subsidiary” — any Subsidiary of the Borrower that would
constitute a “significant subsidiary” (as defined in Regulation S-X of the
Commission under the Exchange Act). As of the Effective Date, the Significant
Subsidiaries prior to giving effect to the Kerr-McGee Merger and the Western Gas
Merger are as set forth on Schedule II. The Significant Subsidiaries shall
change from time to time to reflect the then “significant subsidiaries” (as
defined in such Regulation S-X) at such time.

10



--------------------------------------------------------------------------------



 



     “Sources and Uses” — the sources and uses of the proceeds of the Loans as
set forth on Schedule III.
     “Subsidiary” — with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context otherwise
clearly requires, reference in this Agreement to a “Subsidiary” or the
“Subsidiaries” refers to a Subsidiary or the Subsidiaries of the Borrower.
     “Taxes” — any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings and interest or penalties in respect thereof
imposed by any Governmental Authority.
     “Transactions” — the execution, delivery, and performance by the Borrower
of this Agreement, the borrowing of the Loans, the use of the proceeds thereof
and the consummation of the Kerr-McGee Merger and the Western Gas Merger.
     “Type” — as to any Loan, its nature as an Alternate Base Rate Loan or a
Eurodollar Loan.
     “Unaudited Financial Statements — as defined in Section 6.01(d).
     “US” or “United States” — the United States of America, its fifty states,
and the District of Columbia.
     “USA Patriot Act ” — as defined in Section 9.14.
     “Western Gas” — Western Gas Resources, Inc., a Delaware corporation.
     “Western Gas Acquisition Agreement” — that certain Agreement and Plan of
Merger dated as of June 22, 2006, as amended on July 7, 2006, among the
Borrower, Western Gas Merger Sub and Western Gas and all other agreements,
instruments and documents executed in connection with the Western Gas Merger.
     “Western Gas Advance” — a single term loan comprised of Loans in an amount
that shall not exceed the aggregate amount of the Western Gas Commitments and
which term loan shall be used by the Borrower to finance the Western Gas
Purchase Price, to refinance Indebtedness of Western Gas and its Subsidiaries
and to pay related fees and expenses of the Western Gas Merger all as
contemplated by the Sources and Uses.

11



--------------------------------------------------------------------------------



 



     “Western Gas Certificate of Merger” — the certificate of merger to be filed
with the Secretary of State of the State of Delaware in connection with the
Western Gas Merger in such form as required by, and executed in accordance with,
the relevant provisions of the DGCL.
     “Western Gas Commitment” — with respect to each Lender, the commitment of
such Lender to fund its ratable share of the Western Gas Advance during the
Availability Period, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Western Gas Commitment is set forth on Annex I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Western Gas Commitment, as applicable. The initial aggregate amount of the
Lenders’ Western Gas Commitments is Six Billion Dollars ($6,000,000,000).
     “Western Gas MAE” — a material adverse effect on (a) the business,
operations, assets, liabilities, condition (financial or otherwise) or results
of operations of Western Gas and its subsidiaries considered as a single
enterprise or (b) the ability of Western Gas to perform its obligations under
the Western Gas Acquisition Agreement or to consummate the transactions
contemplated thereby; provided, however, that any event, condition, change,
occurrence or development of a state of circumstances which (i) adversely
affects the oil and gas exploration and development or gas processing and
transportation or hydrocarbon marketing industries generally, including changes
in commodity prices or markets, general market prices and legal or regulatory
changes (and in each case does not disproportionately affect Western Gas and its
subsidiaries considered as a single enterprise as compared to similarly situated
persons), (ii) arises out of general economic or industry conditions (and in
each case does not disproportionately affect Western Gas and its subsidiaries
considered as a single enterprise as compared to similarly situated persons),
(iii) arises out of any change in generally accepted accounting principles
(which does not disproportionately affect Western Gas and its subsidiaries
considered as a single enterprise as compared to similarly situated persons), or
(iv) (other than with respect to Section 2.3 of the Western Gas Acquisition
Agreement) arises out of, results from or relates to the transactions
contemplated by the Western Gas Acquisition Agreement or the announcement
thereof, shall not be considered in determining whether a Western Gas MAE has
occurred. As used in this definition, the terms “hydrocarbon,” “person” and
“subsidiary” have the meanings given to such terms in the Western Gas
Acquisition Agreement.
     “Western Gas Merger” — the merger of Western Gas Merger Sub with and into
Western Gas pursuant to the Western Gas Acquisition Agreement.
     “Western Gas Merger Sub” — APC Merger Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of the Borrower.
     “Western Gas Purchase Price” — the consideration provided for in
Section 1.6 and Section 1.8 of the Western Gas Acquisition Agreement.
     Section 1.02 Use of Defined Terms. Any defined term used in the plural
preceded by the definite article shall be taken to encompass all members of the
relevant class. Any defined term used in the singular preceded by “any” shall be
taken to indicate any number of the members of the relevant class.

12



--------------------------------------------------------------------------------



 



     Section 1.03 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in each case in accordance with GAAP as in
effect from time to time.
     Section 1.04 Interpretation. The word “including” (and with correlative
meaning “include”) means including, without limitation, the generality of any
description preceding such term.
ARTICLE II
AMOUNT AND TERMS OF LOANS
     Section 2.01 Loans.
          (a) Subject to the terms and conditions of this Agreement, during the
Availability Period, each Lender severally agrees (i) to make a Loan to the
Borrower in connection with the Western Gas Advance in an amount not to exceed
its Western Gas Commitment and (ii) to make a Loan to the Borrower in connection
with the Kerr-McGee Advance in an amount not to exceed its Kerr-McGee
Commitment. The Commitments are not revolving; and amounts repaid may not be
reborrowed.
          (b) The failure of any Lender to make its Loan in connection with
either the Kerr-McGee Advance or the Western Gas Advance shall not relieve such
Lender of its obligation hereunder to make its Loan in connection with the other
of such advances, nor shall it relieve any other Lender of its obligation
hereunder to make its Loan in connection with the Kerr-McGee Advance and the
Western Gas Advance, provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make any
Loan as required.
          (c) Subject to Section 2.17, the Loans may be (i) Eurodollar Loans or
(ii) Alternate Base Rate Loans as determined by the Borrower. Eurodollar Loans
shall be made and maintained by each Lender at either its Eurodollar Lending
Office or its Domestic Lending Office, at its option, provided that the exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement or create or increase any
obligation of the Borrower not otherwise arising, or arising in such increased
amount, under Section 2.14.
     Section 2.02 Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
and accrued interest amount of each Loan on the Maturity Date, or such earlier
date upon which the maturity of the Loans shall have been accelerated pursuant
to Article VII.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

13



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) of this Section 2.02 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender in substantially the form attached hereto as Exhibit A. Thereafter,
the Loans evidenced by such Note and interest thereon shall, at all times
(including after assignment pursuant to Section 9.04), be represented by one or
more Notes in such form payable to the order of the payee named therein.
          (f) Each Lender is authorized to and shall endorse the date, Type and
amount of each Loan made by such Lender, each continuation thereof, each
conversion of all or a portion thereof to the same or another Type, and the date
and amount of each payment of principal with respect thereto on the schedule
annexed to and constituting a part of its Note. No failure to make or error in
making any such endorsement as authorized hereby shall affect the validity of
the obligations of the Borrower to repay the unpaid principal amount of the
Loans made to the Borrower with interest thereon as provided in Section 2.10 or
the validity of any payment thereof made by the Borrower. Each Lender shall, at
the request of the Borrower, deliver to the Borrower copies of the Borrower’s
Note and the schedules annexed thereto.
     Section 2.03 Procedure for Borrowings. Not later than 11:00 a.m., Houston,
Texas time during the Availability Period, three Business Days prior to the date
of the Kerr-McGee Advance or the Western Gas Advance, as the case may be (each
such date of borrowing a “Borrowing Date”), the Borrower shall deliver to the
Administrative Agent a borrowing request (a “Borrowing Request”), signed by the
Borrower. The Borrowing Request shall specify the following information:
               (i) the aggregate amount of the requested Loans to be made on
such Borrowing Date and whether such Loans are requested in connection with the
Western Gas Advance or the Kerr-McGee Advance;
               (ii) the Borrowing Date for such Loans, which shall be a Business
Day;
               (iii) whether any portion of such Loans is to be an Alternate
Base Rate Loan or a Eurodollar Loan;

14



--------------------------------------------------------------------------------



 



               (iv) in the case of a Eurodollar Loan, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
               (v) the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.12.
     If no election as to the Type or Interest Period is made, then the Borrower
shall be deemed to have selected a Eurodollar Loan with an Interest Period
having one month’s duration. Promptly following receipt of a Borrowing Request
in accordance with this Section, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
in connection therewith.
     Each Lender will make the amount of its pro rata share of each Loan
available to the Administrative Agent for the account of the Borrower in
accordance with Section 2.12. The proceeds of the Loans will be made available
to the Borrower by the Administrative Agent in accordance with Section 2.12.
     Section 2.04 Reserved.
     Section 2.05 Reserved.
     Section 2.06 Termination of Commitments. (a) Unless previously terminated,
the Commitments shall terminate on the last day of the Availability Period. Any
portion of (i) the Western Gas Commitments that is not used on the Business Day
on which the Western Gas Advance is made (other than the ratable Commitment of a
Defaulting Lender to the extent it has not complied with its obligation to make
its Loan) and (ii) the Kerr-McGee Commitments that is not used on the Business
Day on which the Kerr-McGee Advance is made (other than the ratable Commitment
of a Defaulting Lender to the extent it has not complied with its obligation to
make its Loan) shall, in each case, irrevocably expire at 3:00 p.m. New York
time on such Business Day.
          (b) The Borrower may at any time during the Availability Period
terminate, or from time to time reduce, the Western Gas Commitments or the
Kerr-McGee Commitments, whichever shall be unused; provided that each reduction
of the Western Gas Commitments or the Kerr-McGee Commitments, as the case may
be, shall be in an amount that is not less than $5,000,000 or a whole multiple
thereof.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Kerr-McGee Commitments or the Western Gas Commitments
under paragraph (b) of this Section 2.06 at least three Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.06 shall be
irrevocable. Any termination or reduction of the Kerr-McGee Commitments or the
Western Gas Commitments shall be permanent. Except as provided in Section 9.13,
each reduction of the Kerr-McGee Commitments or the Western Gas Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments.

15



--------------------------------------------------------------------------------



 



     Section 2.07 Optional Prepayments.
          (a) The Borrower may, at its option, as provided in this Section 2.07,
at any time and from time to time prepay the Loans, in whole or in part, upon at
least two (2) Business Days’ prior notice to the Administrative Agent,
specifying the date and amount of prepayment. Upon receipt of such prepayment
notice, the Administrative Agent shall promptly notify each Lender thereof. The
payment amount specified in such notice shall be due and payable on the date
specified. All prepayments pursuant to this Section 2.07 shall include accrued
interest on the amount prepaid to the date of prepayment and, in the case of
prepayments of Eurodollar Loans, any amounts payable pursuant to Section 2.22.
The Loans shall also be subject to prepayment as provided in Section 2.08 and
Section 9.13.
          (b) Partial optional prepayments pursuant to this Section 2.07 shall
be in an aggregate principal amount of $10,000,000 or any whole multiple of
$5,000,000 in excess thereof. All prepayments of Loans pursuant to this
Section 2.07 shall be without the payment by the Borrower of any premium or
penalty except for amounts payable pursuant to Section 2.22.
     Section 2.08 Mandatory Prepayments and Commitment Reductions.
          (a) If the Borrower or any of its Subsidiaries shall issue or sell any
Capital Stock (other than Capital Stock issued to (i) directors, officers or
employees pursuant to a stock-option or compensation plan or (ii) the Borrower
or a Subsidiary of the Borrower) or issue, sell or incur any Indebtedness (other
than Excepted Indebtedness), then as soon as practicable and in any event no
later than the Business Day following the Business Day on which the Borrower or
such Subsidiary receives the Net Cash Proceeds therefrom, an amount equal to
100% of the Net Cash Proceeds therefrom shall be applied toward the prepayment
of the Loans and, if no Loans are then outstanding or if such Net Cash Proceeds
exceeds the outstanding principal balance of the Loans, to the reduction of the
Commitments as set forth in Section 2.08(d).
          (b) If the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event, then as soon as practicable and
in any event no later than the Business Day following the Business Day on which
the Borrower or such Subsidiary receives such Net Cash Proceeds, such amount
shall be applied toward the prepayment of the Loans and, if no Loans are then
outstanding or if such Net Cash Proceeds exceeds the outstanding principal
balance of the Loans, to the reduction of the Commitments as set forth in
Section 2.08(d).
          (c) If the Borrower or any Subsidiary shall incur any Indebtedness
pursuant to clause (c) of the definition of “Excepted Indebtedness” then the
Kerr-McGee Commitments or the Western Gas Commitments, as the case may be, shall
be reduced pro rata by an amount equal to the Net Cash Proceeds of such
Indebtedness applied to the Indebtedness of Kerr-McGee and its Subsidiaries or
Western Gas and its Subsidiaries, as the case may be.
          (d) Amounts to be applied in connection with prepayments and
Commitment reductions made pursuant to Section 2.08 shall be applied, first, to
the prepayment of the Loans and, second, to reduce permanently the Commitments,
in each case, ratably in accordance with Section 2.13(a). The application of any
prepayment pursuant to Section 2.08 shall be made, first,

16



--------------------------------------------------------------------------------



 




to Alternate Base Rate Loans and, second, to Eurodollar Loans. Each prepayment
of the Loans under Section 2.08 (except in the case of Alternate Base Rate
Loans) shall be accompanied by accrued interest to the date of such prepayment
and any amounts payable pursuant to Section 2.22 on the amount prepaid.
          (e) All prepayments of Loans pursuant to this Section 2.08 shall be
without the payment by the Borrower of any premium or penalty except for amounts
payable pursuant to Section 2.22.
     Section 2.09 Facility Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee for the
period (the “Facility Fee Period”) from and including the 45th day after the
Effective Date to the last day of the Availability Period, computed at the
Facility Fee Rate as set forth on Schedule I, on the undrawn amount of the
Commitment of such Lender during the Facility Fee Period; provided, that no such
facility fee shall be payable in respect of the portion of the undrawn
Commitment of any Defaulting Lender which is attributable to such Defaulting
Lender’s failure to fund a Loan to which the Borrower is entitled under this
Agreement. Such facility fee shall be payable (i) quarterly in arrears on the
last day of any March, June, September and December occurring during such
period, commencing on the first such date to occur after the start of the
Facility Fee Period, and (ii) on the last day of the Availability Period.
     Section 2.10 Interest.
          (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto on the unpaid principal amount thereof at a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Eurodollar Margin for such day. Each Alternate Base Rate Loan shall bear
interest on the unpaid principal amount thereof at a fluctuating rate per annum
equal to the Alternate Base Rate. Any overdue principal of any Loan shall,
without limiting the rights of any Lender under Article VII, bear interest at a
rate per annum which is two percent (2%) above the rate which would otherwise be
applicable to such Loan pursuant to whichever of the two preceding sentences
shall apply until paid in full (as well after as before judgment). Overdue
interest, fees and other amounts payable hereunder (other than in respect of
principal) shall bear interest at a fluctuating rate per annum which is two
percent (2%) above the rate which would be applicable to Alternate Base Rate
Loans. Interest shall be payable in arrears on each Interest Payment Date;
provided, however, that interest payable on overdue principal shall be payable
on demand.
          (b) Each Loan initially shall be of the Type specified in the
Borrowing Request and, in the case of a Eurodollar Loan, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Loan to a different Type or to continue such Loan for
an additional Interest Period (and elect Interest Periods therefor), all as
provided in this Section 2.10. The Borrower may elect different options with
respect to different portions of the affected Loan or Loans, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans, and
the Loans comprising each such portion shall then and thereafter be considered a
separate Loan.

17



--------------------------------------------------------------------------------



 



          (c) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (the “Interest Election
Request”) by telephone by no later than 2:00 p.m. New York City time (i) in the
case of a Eurodollar Loan being continued or converted, on the third (3rd)
Business Day prior to the first day of the proposed Interest Period and (ii) in
the case of an Alternate Base Rate Loan, on the Business Day of such proposed
continuation or conversion. Each such telephonic Interest Election Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower.
          (d) Each telephonic and written Interest Election Request shall
identify the Borrower and specify the following information in compliance with
Section 2.03:
               (i) the Loan to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Loan (in which
case the information to be specified pursuant to clauses (iii) and (iv) below
shall be specified for each resulting Loan);
               (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
               (iii) whether the resulting Loan is to be an Alternate Base Rate
Loan or a Eurodollar Loan; and
               (iv) if the resulting Loan is a Eurodollar Loan, whether such
Loan is to be comprised of Eurodollar Loans, and the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
          (e) If any such Interest Election Request requests a Eurodollar Loan
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (f) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s obligation with respect to each resulting Loan.
          (g) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Loan prior to the end of the Interest
Period applicable thereto, then, unless such Loan is repaid as provided herein,
at the end of such Interest Period such Loan shall be continued as a Eurodollar
Loan with an Interest Period having one month’s duration. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Majority Lenders, so
notifies the Borrower, then, so long as such Event of Default is continuing
(i) no outstanding Loan may be continued as a Eurodollar Loan, and (ii) unless
repaid, each Eurodollar Loan shall be continued as an Alternate Base Rate Loan
at the end of the Interest Period applicable thereto.

18



--------------------------------------------------------------------------------



 



     Section 2.11 Computation of Interest and Facility Fee.
          (a) Interest on Alternate Base Rate Loans shall be calculated on the
basis of a 365- (or 366- as the case may be) day year for the actual days
elapsed. Interest on Eurodollar Loans and fees under Section 2.09 shall be
calculated on the basis of a 360-day year for the actual days elapsed. Any
change in the interest rate resulting from a change in the Alternate Base Rate
shall become effective as of the opening of business on the day on which such
change in the applicable rate shall become effective. The Administrative Agent
shall notify the Borrower and the Lenders of the effective date and the amount
of each such change in the Alternative Base Rate.
          (b) The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate or fee pursuant to
Section 2.11(a).
     Section 2.12 Funding of Loans.
          (a) Each Lender shall make its ratable portion of the Kerr-McGee
Advance and/or the Western Gas Advance available by wire transfer of immediately
available funds by 11:30 a.m., New York City time, on the Borrowing Date for
such Kerr-McGee Advance or Western Gas Advance, respectively, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower designated by the Borrower in the Borrowing Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the Borrowing Date in connection with the Kerr-McGee Advance or
the Western Gas Advance, as the case may be, that such Lender will not make
available to the Administrative Agent its Loan to be made in connection
therewith, the Administrative Agent may assume that such Lender has made such
Loan available on such date in accordance with Section 2.12(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its Loan in connection
therewith, then each such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the cost incurred by
the Administrative Agent for making the proceeds of such Lender’s Loan available
to the Borrower and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, or (ii) in the case of
the Borrower, the interest rate applicable to Alternate Base Rate Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan.
     Section 2.13 Pro Rata Treatment and Payments.
          (a) Each Loan and each payment (including each prepayment) by the
Borrower on account of the principal of and interest on the Loans and any
reduction of the Commitments of the Lenders shall be made pro rata according to
each Lender’s Applicable Percentage, except that (i) payments or prepayments,
and offsets against or reductions from the amount of payments and prepayments,
in each case, specifically for the account of a particular

19



--------------------------------------------------------------------------------



 




Lender under the terms of Section 2.14, Section 2.15, Section 2.16,
Section 2.22, Section 9.03 or Section 9.13 shall be made for the account of such
Lender, and (ii) if any Lender shall become a Defaulting Lender, from and after
the date upon which such Lender shall have become a Defaulting Lender, any
payment made on account of principal of or interest on the Loans or fees in
respect of undrawn Commitments shall be applied, first for the account of the
Lenders other than the Defaulting Lender, pro rata according to the Applicable
Percentage of such non-defaulting Lenders, until the principal of and interest
on the Loans and fees in respect of undrawn Commitments of such non-defaulting
Lenders shall have been paid in full and, second for the account of such
Defaulting Lender, provided that the failure to so pay such Defaulting Lenders
shall not constitute an Event of Default or a Default, and no payment of
principal of or interest on the Loans of such Defaulting Lender shall be
considered to be overdue for purposes of Section 2.10(a), if, had such payments
been applied without regard to this clause (ii), no such Event of Default or
Default would have occurred and no such payment of principal of or interest on
the Loans of such Defaulting Lender would have been overdue. All payments
(including prepayments) to be made by the Borrower whether on account of
principal, interest fees or otherwise shall be made in Dollars and in
immediately available funds without setoff or counterclaim at or before 12:00
noon, New York City time on the day when due and shall be made to the
Administrative Agent on behalf of the Lenders to the account of the
Administrative Agent as notified to the Borrower from time to time at least five
(5) Business Days before any change in such account. On the date of this
Agreement, the account for payments of the Administrative Agent is 860050-524.
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received.
          (b) If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the two preceding sentences, interest thereon shall be payable at
the then applicable rate during such extension.
          (c) Except as provided in Section 2.14, Section 2.15, Section 2.16,
Section 2.22, Section 9.03, Section 9.13, and this Section 2.13, if any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of a Loan made by such Lender and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by such Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as

20



--------------------------------------------------------------------------------



 



consideration for the assignment of or sale of a participation in any Loan made
by such Lender to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the cost incurred by the
Administrative Agent for making such distributed amount and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.12(b) or Section 2.13(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
     Section 2.14 Increased Cost of Loans.
          (a) If any change in any applicable law, treaty or governmental
regulation after the date of this Agreement, or in the interpretation or
application thereof after the date of this Agreement, or compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made or issued after the
date of this Agreement, which:
               (i) does or shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
               (ii) does or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement, any Note or the Eurodollar
Loans;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining any Eurodollar Loan or to
reduce any amount received or receivable by such Lender hereunder or under any
Note (whether of principal, interest, or otherwise), then, in any such case, the
Borrower shall pay such Lender, upon written demand

21



--------------------------------------------------------------------------------



 



being made to the Borrower by such Lender, such additional amount or amounts
which will compensate such Lender for such amounts as such Lender reasonably
deems to be material with respect to this Agreement, the Notes or the Loans
hereunder, provided, however, that if all or any such additional cost would not
have been payable, or such reduction would not have occurred, but for such
Lender’s decision to designate a new Eurodollar Lending Office or Domestic
Lending Office or refusal to change to another Eurodollar Lending Office or
Domestic Lending Office as provided below, the Borrower shall have no obligation
under this Section 2.14 to compensate such Lender for such amount. Each Lender
shall also give written notice to the Borrower and the Administrative Agent of
any event occurring after the date of this Agreement which would entitle such
Lender to compensation pursuant to this Section 2.14 as promptly as practicable
after it obtains knowledge thereof and, upon the request of the Borrower, such
Lender will designate a different Eurodollar Lending Office or a Domestic
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the sole opinion of such Lender, be
disadvantageous to such Lender. Notwithstanding the foregoing, in the event that
any Lender shall demand payment pursuant to this Section 2.14, the Borrower may,
upon at least two (2) Business Days’ notice to the Administrative Agent and such
Lender, convert in whole (but not in part) the Eurodollar Loans of such Lender
into Alternate Base Rate Loans, in the case of Eurodollar Loans made to the
Borrower, without regard to the requirements of Section 2.10.
          (b) If any Lender shall have reasonably determined that the adoption
after the date of this Agreement of any law, rule or regulation regarding
capital adequacy, or any change therein or in the interpretation or application
thereof after the date of this Agreement or compliance by any Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority made or issued after the
date of this Agreement, does or shall have the effect of reducing the rate of
return on such Lender’s capital, or on the capital of such Lender’s holding
company, if any, as a consequence of its obligations hereunder to a level below
that which such Lender, or such Lender’s holding company, could have achieved
but for such adoption, change or compliance (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount reasonably deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction from and after such
date the Borrower receives the request; provided, however, that the foregoing
shall not apply to any capital adequacy requirement imposed solely by reason of
any business combination effected after the date hereof.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company (describing in
reasonable detail the basis for such demand), as the case may be, as specified
in paragraph (a) or (b) of this Section 2.14 shall be delivered to the Borrower
(with a copy to the Administrative Agent) together with any demand pursuant to
such paragraphs and shall be prima facie evidence of the amount of such payment.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

22



--------------------------------------------------------------------------------



 



          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.14 for any increased
costs or reductions incurred more than 270 days prior to the date that such
Lender notifies the Borrower of the change in law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the change in law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.
     Section 2.15 Illegality. Notwithstanding anything herein contained, if any
Lender shall make a good faith determination that a change in any applicable law
or regulation after the date of this Agreement or in the interpretation thereof
after the date of this Agreement by any authority charged with the
administration thereof shall make it unlawful for such Lender to give effect to
its obligations to make, convert, continue or maintain its Eurodollar Loans
under this Agreement, the obligation of such Lender to make, convert, continue
or maintain Eurodollar Loans hereunder shall be suspended for the duration of
such illegality. Such Lender, by written notice to the Administrative Agent and
to the Borrower, shall declare that such Lender’s obligation to make, convert,
continue and/or maintain Eurodollar Loans shall be suspended, and the Borrower,
on the last day of the then current Interest Period applicable to such
Eurodollar Loans or portion thereof or, if such Lender so requests, on such
earlier date as may be required by relevant law, shall convert such Eurodollar
Loans or portion thereof into Alternate Base Rate Loans without regard to the
requirements of Section 2.10. If and when such illegality ceases to exist, such
suspension shall cease and such Lender shall notify the Borrower and the
Administrative Agent and any Loans previously converted from Eurodollar Loans to
Alternate Base Rate Loans pursuant to this Section 2.15 may be converted into
Eurodollar Loans.
     Section 2.16 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower under each Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct or withhold any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions or withholding (including
deductions or withholding applicable to additional sums payable under this
Section 2.16), the Administrative Agent or any Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholding been made, (ii) the Borrower shall make such
deductions or withholding, and (iii) the Borrower shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender on or with respect to any

23



--------------------------------------------------------------------------------



 




payment by or on account of any obligation of the Borrower under each Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower (including, without limitation, Form
W-8BEN or Form W-8ECI, as applicable) as will permit such payments to be made
without withholding or at a reduced rate.
          (f) For any period during which a Foreign Lender has failed to provide
the Borrower with the appropriate documentation as required by Section 2.16(e),
the Borrower shall not be obligated to pay, and such Foreign Lender shall not be
entitled to secure additional amounts under this Section 2.16 with respect to
Indemnified Taxes imposed by a Governmental Authority to the extent that such
additional amounts would not have arisen but for such failure of such Foreign
Lender.
          (g) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes (or any other taxes owed by the Administrative Agent or a Lender under
this Agreement and indemnified by the Borrower or paid by the Borrower on behalf
of a Lender) as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.16,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.16 with respect to the Indemnified Taxes or Other Taxes (or any other
taxes owed by the Administrative Agent or a Lender under this Agreement and
indemnified by the Borrower or paid by the Borrower on behalf of a Lender)
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to forthwith repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such

24



--------------------------------------------------------------------------------



 




Governmental Authority. Nothing contained in this Section 2.16 shall require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
     Section 2.17 Substitute Loan Basis. In the event that prior to the
commencement of any Interest Period for any Eurodollar Loan the Majority Lenders
shall reasonably determine (which determination shall be final and conclusive
and binding upon the Borrower) that (a) by reason of changes affecting the
London Interbank Eurodollar Market, adequate and fair means do not exist for
ascertaining the Eurodollar Rate for such requested Interest Period, or (b) the
Eurodollar Rate will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans for such Interest Period then, and in any
such event, the Administrative Agent shall forthwith give notice to the Borrower
and (i) any Loans that were to have been made or continued on the first day of
such Interest Period as Eurodollar Loans shall be made or converted into
Alternate Base Rate Loans on the date upon which such Loans were to have been
made or continued, and (ii) any outstanding Eurodollar Loans shall be converted,
on the last day of the Interest Period applicable thereto, into Alternate Base
Rate Loans. The Administrative Agent shall give written notice to the Borrower
of any event occurring after the giving of such notice which permits an adequate
and fair means of ascertaining the Eurodollar Rate and until such notice by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to continue as Eurodollar Loans.
     Section 2.18 Certain Prepayments or Continuations. If the Eurodollar Loans
of any Lender are converted into Alternate Base Rate Loans pursuant to
Section 2.14 or Section 2.15 (such Eurodollar Loans being herein called
“Affected Loans”), unless and until such Lender gives written notice that the
circumstances which gave rise to such conversion no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) all Loans
which would otherwise be made or converted by such Lender into Affected Loans
shall be made instead as, or converted into Alternate Base Rate Loans (on which
interest and principal shall be payable simultaneously with the related Affected
Loans of the other Lenders).
     Section 2.19 Certain Notices. Notices by the Borrower under each of
Section 2.03, Section 2.06, Section 2.07, Section 2.10, Section 2.14 and
Section 2.17, and under the definition of “Interest Period” in Section 1.01
(a) shall be given in writing, by telecopy or by telephone (confirmed promptly
in writing), and (b) shall be effective only if received by the Administrative
Agent and, in the case of Section 2.14, the Lender involved, not later than
10:30 A.M. (New York City time) on the day specified in the respective Section
or definition as the latest day such notice may be given. Notices by the
Borrower under each of Section 2.03, Section 2.06, Section 2.07, Section 2.09,
Section 2.10, Section 2.14 and Section 2.17 shall be irrevocable.
     Section 2.20 Reserved.
     Section 2.21 Minimum Amounts of Eurodollar Loans. All Loans and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the Loans
comprising each Eurodollar Loan shall be equal to $10,000,000 or a whole
multiple of $5,000,000 in excess thereof.

25



--------------------------------------------------------------------------------



 



     Section 2.22 Break Funding Payments. In the event of the payment of any
principal amount of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), the continuation of any Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, the failure to borrow, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto,
or the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower,
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market. A certificate of
any such Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section 2.22 shall be delivered to the Borrower and
the Administrative Agent and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof. Notwithstanding anything to the
contrary contained herein no Lender shall be entitled to receive any amount or
amounts pursuant to this Section if such amount or amounts are attributable
solely to the merger or other consolidation of such Lender with another Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Section 3.01 Representations of the Borrower. The Borrower represents and
warrants to the Administrative Agent and the Lenders that:
          (a) The Borrower (i) has been duly incorporated and is validly
existing and in good standing under the laws of the State of Delaware, and
(ii) is qualified to do business as a foreign corporation and is in good
standing in each jurisdiction of the United States in which the ownership of its
properties or the conduct of its business requires such qualification and where
the failure to so qualify would constitute a Material Adverse Change.
          (b) This Agreement and all other Loan Documents to which the Borrower
is a party have been duly authorized, executed and delivered by the Borrower,
and each of this Agreement, the Notes and the other Loan Documents to which it
is a party constitutes a valid and binding agreement of the Borrower,
enforceable in accordance with its respective terms, subject to the effect of
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability. The Notes have been
duly authorized by the Borrower and, when executed, issued and delivered
pursuant hereto for value received, will constitute valid and binding
obligations of the Borrower, enforceable in accordance with their terms, except
as (i) may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally, and (ii) rights of acceleration and the
availability of equitable

26



--------------------------------------------------------------------------------



 




remedies may be limited by equitable principles of general applicability. There
are no actions, suits or proceedings pending or, to the knowledge of the
Borrower, threatened against the Borrower which purports to affect the legality,
validity or enforceability of this Agreement, any other Loan Document or any of
the Notes.
          (c) The execution, delivery and performance of this Agreement by the
Borrower and the execution, issuance, delivery and performance by the Borrower
of the Notes will not violate or conflict with (A) the restated certificate of
incorporation or bylaws of the Borrower, or (B) any indenture (including the
Public Indenture), loan agreement or other similar agreement or instrument
binding on the Borrower.
          (d) To the knowledge of the Borrower, on the Effective Date there are
no actions, suits, or proceedings pending or, to the knowledge of the Borrower,
threatened against the Borrower before any Governmental Authority as to which,
in the opinion of the Borrower, there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to constitute a Material Adverse Change.
          (e) The consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as of December 31, 2004 and 2005, and the related
consolidated statements of income, stockholders’ equity and cash flows for each
of the years in the three-year period ended December 31, 2005, audited by KPMG
LLP, present fairly, in all material respects, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as of December 31,
2004 and 2005, and the results of their operations and their cash flows for each
of the years in the three-year period ended December 31, 2005, in conformity
with GAAP applied on a consistent basis.
          (f) Neither the Borrower nor any Subsidiary is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.
          (g) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Change. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that could
reasonably be expected to be a Material Adverse Change.
          (h) Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Agents or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that other than the term sheet contained in
the Information Memorandum, the information contained in the Information
Memorandum is publicly available information and

27



--------------------------------------------------------------------------------



 




has been provided therein for the convenience of the Lenders; and if there is a
conflict between the information in the Information Memorandum and publicly
available information, then the publicly available information will prevail;
provided further that, the Borrower makes no representation or warranty
concerning the statements, estimates and projections contained in the
Information Memorandum with respect to the anticipated future performance of the
Borrower, except that such statements, estimates and projections were made in
good faith by the Borrower’s management, on the basis of assumptions believed by
the Borrower’s management to be reasonable at the time and such statements,
estimates and projections and the assumptions on which they are based may or may
not prove to be correct.
          (i) The Borrower’s “significant subsidiaries” (as defined in
Regulation S-X of the Commission under the Securities and Exchange Act of 1934)
as of the date immediately prior to the Effective Date are listed on Part A of
Schedule II hereto.
          (j) The Borrower has filed all United States Federal income tax
returns and all other material tax returns and reports required to be filed (or
obtained extensions with respect thereto) and has paid all taxes required to
have been paid by it, except (i) taxes the validity of which are being contested
in good faith by appropriate proceedings, and with respect to which the
Borrower, to the extent required by GAAP, has set aside on its books adequate
reserves or (ii) to the extent the failure to do so (individually or in the
aggregate) would not reasonably be expected to result in a Material Adverse
Change.
          (k) No Event of Default has occurred and is continuing.
          (l) The making of the Loans does not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority or any other third Person (including shareholders or any class of
directors, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document, except such
as have been obtained or made and are in full force and effect.
     Section 3.02 Western Gas Representations of the Borrower. The Borrower
represents and warrants to the Administrative Agent and the Lenders as of the
later of the Effective Date and the Borrowing Date for the Western Gas Advance
that:
          (a) The copy of the Western Gas Acquisition Agreement previously
delivered by the Borrower to the Administrative Agent is true, accurate and
complete and has not been amended or modified in any manner which would be
material and adverse to the Lenders unless consented to by the Administrative
Agent and the Co-Syndication Agents.
          (b) The Borrower and the Western Gas Merger Sub have the requisite
corporate power and authority to enter into and deliver the Western Gas
Acquisition Agreement and to carry out its respective obligations contemplated
thereby. The execution and delivery of the Western Gas Acquisition Agreement by
the Borrower and the Western Gas Merger Sub, the performance by each of the
Borrower and the Western Gas Merger Sub of its obligations thereunder and the
consummation by each of the transactions contemplated thereby have been duly
authorized by the board of directors of the Borrower and the Western Gas Merger
Sub. No

28



--------------------------------------------------------------------------------



 




other corporate proceedings on the part of the Borrower or the Western Gas
Merger Sub are necessary to authorize the execution and delivery of the Western
Gas Acquisition Agreement, the performance by each of their respective
obligations thereunder and the consummation by each of the transactions
contemplated thereby. The Western Gas Acquisition Agreement has been duly
executed and delivered by the Borrower and the Western Gas Merger Sub and
constitutes a valid and binding obligation of each such Person, enforceable in
accordance with its terms, except to the extent that its enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization principles or other laws affecting the enforcement of creditor’s
rights generally or by general equitable principles.
          (c) Neither the execution and delivery of the Western Gas Acquisition
Agreement by the Borrower and the Western Gas Merger Sub nor the consummation by
each of the transactions contemplated thereby nor compliance by each with any of
the provisions therein will (i) result in a violation or breach of or conflict
with its respective certificate or articles of incorporation or bylaws,
(ii) result in a violation or breach of or conflict with any provisions of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination, cancellation
of, or give rise to a right of purchase under, or accelerate the performance
required by, or result in a right of termination or acceleration under, or
result in the creation of any Lien upon any of the properties or assets owned or
operated by the Borrower or any Subsidiaries under, or result in being declared
void, voidable, or without further binding effect, under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, contract, lease, agreement or other instrument or obligation of any
kind to which the Borrower or any of the Subsidiaries is a party or by which the
Borrower or any of the Subsidiaries or any of their respective properties or
assets is bound or (iii) subject to obtaining or making the consents, approvals,
orders, authorizations, registrations, declarations and filings referred to in
paragraph (d) below, violate any judgment, ruling order, writ, injunction,
decree, statute, law (including common law), rule or regulation applicable to
the Borrower or any of the Subsidiaries or any of their respective properties or
assets, other than any such event described in items (ii) or (iii) which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Western Gas MAE.
          (d) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority is necessary to be
obtained or made by the Borrower or any of its Subsidiaries in connection with
the Borrower’s or Western Gas Merger Sub’s execution, delivery and performance
of the Western Gas Acquisition Agreement or the consummation by the Borrower and
the Western Gas Merger Sub of the transactions contemplated thereby, except for
(i) consents, approvals and governmental filings that have been made or obtained
prior to such date, (ii) compliance with the DGCL, with respect to the filing of
the Western Gas Certificate of Merger and (iii) such governmental or tribal
consents, qualifications or filings as are customarily obtained or made
following the transfer of interests in oil and gas properties, except in each
case of clauses (ii) and (iii) where the failure to obtain or take such actions,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Western Gas MAE.
          (e) There is no preliminary injunction or other order, decree or
ruling issued by a court of competent jurisdiction or by a Governmental
Authority, nor any statute, rule,

29



--------------------------------------------------------------------------------



 




regulation or executive order promulgated or enacted by any Governmental
Authority, in effect that would make the Western Gas Merger illegal or otherwise
prevent the consummation thereof.
          (f) Immediately following the Western Gas Merger, the Borrower’s
“significant subsidiaries” (as defined in Regulation S-X of the Commission under
the Securities and Exchange Act of 1934) acquired in connection with the Western
Gas Merger are listed on Part B of Schedule II hereto.
          (g) To the Borrower’s knowledge, (i) Western Gas has the corporate
power and authority to enter into the Western Gas Acquisition Agreement and to
consummate the transactions contemplated thereby, (ii) neither Western Gas nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 and (iii) Western Gas and
each of its Subsidiaries is duly qualified and/or licensed, as may be required,
to do business as a foreign corporation and is in good standing in each
jurisdiction in which the nature of the business conducted by it or the
character of the property owned, leased or used by it makes such qualification
necessary, except in such jurisdictions where the failure to be so qualified
and/or licensed, individually or in the aggregate, have not had or would not
reasonably be expected to have a Western Gas MAE.
     Section 3.03 Kerr-McGee Representations of the Borrower. The Borrower
represents and warrants to the Administrative Agent and the Lenders as of the
later of the Effective Date and the Borrowing Date for the Kerr-McGee Advance
that:
          (a) The copy of the Kerr-McGee Acquisition Agreement previously
delivered by the Borrower to the Administrative Agent is true, accurate and
complete and has not been amended or modified in any manner which would be
material and adverse to the Lenders unless consented to by the Administrative
Agent and the Co-Syndication Agents.
          (b) The Borrower and the Kerr-McGee Merger Sub have the requisite
corporate power and authority to enter into and deliver the Kerr-McGee
Acquisition Agreement and to carry out its respective obligations contemplated
thereby. The execution and delivery of the Kerr-McGee Acquisition Agreement by
the Borrower and the Kerr-McGee Merger Sub, the performance by each of the
Borrower and the Kerr-McGee Merger Sub of its obligations thereunder and the
consummation by each of the transactions contemplated thereby have been duly
authorized by the board of directors of the Borrower and the Kerr-McGee Merger
Sub. No other corporate proceedings on the part of the Borrower or the
Kerr-McGee Merger Sub are necessary to authorize the execution and delivery of
the Kerr-McGee Acquisition Agreement, the performance by each of its obligations
thereunder and the consummation by each of the transactions contemplated
thereby. The Kerr-McGee Acquisition Agreement has been duly executed and
delivered by the Borrower and the Kerr-McGee Merger Sub and constitutes a valid
and binding obligation of each such Person, enforceable in accordance with its
terms.
          (c) Neither the execution and delivery of the Kerr-McGee Acquisition
Agreement by the Borrower and the Kerr-McGee Merger Sub nor the consummation by
each of the transactions contemplated thereby nor compliance by each with any of
the provisions therein will (i) result in a violation or breach of or conflict
with its respective certificate or articles of incorporation or bylaws,
(ii) result in a violation or breach of or conflict with any provisions of,

30



--------------------------------------------------------------------------------



 



or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination,
cancellation of, or give rise to a right of purchase under, or accelerate the
performance required by, or result in a right of termination or acceleration
under, or result in the creation of any Lien upon any of the properties or
assets owned or operated by the Borrower or any Subsidiaries under, or result in
being declared void, voidable, or without further binding effect, under any of
the terms, conditions or provisions of any note, bond, mortgage, indenture, deed
of trust, license, contract, lease, agreement or other instrument or obligation
of any kind to which the Borrower or any of the Subsidiaries is a party or by
which the Borrower or any of the Subsidiaries or any of their respective
properties or assets is bound or (iii) subject to obtaining or making the
consents, approvals, orders, authorizations, registrations, declarations and
filings referred to in paragraph (d) below, violate any judgment, ruling order,
writ, injunction, decree, statute, law (including common law), rule or
regulation applicable to the Borrower or any of the Subsidiaries or any of their
respective properties or assets, other than any such event described in items
(ii) or (iii) which, individually or in the aggregate, has not had and would not
reasonably be expected to have a Kerr-McGee MAE.
          (d) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority is necessary to be
obtained or made by the Borrower or any of its Subsidiaries in connection with
the Borrower’s or Kerr-McGee Merger Sub’s execution, delivery and performance of
the Kerr-McGee Acquisition Agreement or the consummation by the Borrower and the
Kerr-McGee Merger Sub of the transactions contemplated thereby, except for
(i) consents, approvals and governmental filings that have been made or obtained
prior to such date, (ii) compliance with the DGCL, with respect to the filing of
the Kerr-McGee Certificate of Merger and (iii) such governmental or tribal
consents, qualifications or filings as are customarily obtained or made
following the transfer of interests in oil and gas properties, except in each
case of clauses (ii) and (iii) where the failure to obtain or take such actions,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Kerr-McGee MAE.
          (e) There is no preliminary injunction or other order, decree or
ruling issued by a court of competent jurisdiction or by a Governmental
Authority, nor any statute, rule, regulation or executive order promulgated or
enacted by any Governmental Authority, in effect that would make the Kerr-McGee
Merger illegal or otherwise prevent the consummation thereof.
          (f) Immediately following the Kerr-McGee Merger, the Borrower’s
“significant subsidiaries” (as defined in Regulation S-X of the Commission under
the Securities and Exchange Act of 1934) acquired in connection with the
Kerr-McGee Merger are listed on Part B of Schedule II hereto.
          (g) To the Borrower’s knowledge, (i) Kerr-McGee has the corporate
power and authority to enter into the Kerr-McGee Acquisition Agreement and to
consummate the transactions contemplated thereby, (ii) neither Kerr-McGee nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 and (iii) Kerr-McGee and
each of its Subsidiaries is duly qualified and/or licensed, as may be required,
and is in good standing in each jurisdiction in which the nature of the business
conducted by it or the character of the property owned, leased or used by it
makes such qualification necessary, except in such jurisdictions where the
failure to be so qualified and/or licensed, individually or in the aggregate,
have not had or would not reasonably be expected to have a Kerr-McGee MAE.

31



--------------------------------------------------------------------------------



 



ARTICLE IV
AFFIRMATIVE COVENANTS
     Until all the principal of and interest on each Loan and all other amounts
then due and payable hereunder shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:
     Section 4.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
          (a) Within fifteen (15) days after the Borrower is required to file
the same with the Commission, copies of the annual reports of the information,
documents and other reports (or copies of such portions of any of the foregoing
as the Commission may from time to time by rules and regulations prescribe)
which the Borrower may be required to file with the Commission pursuant to
Section 13 or Section 15(d) of the Exchange Act; or, if the Borrower is not
required to file information, documents or reports pursuant to either of said
Sections, then such of the supplementary and periodic information, documents and
reports which may be required pursuant to Section 13 of the Exchange Act in
respect of a security listed and registered on a national securities exchange as
may be prescribed from time to time in such rules and regulations; provided,
however, that the Borrower shall be deemed to have furnished the information
required by this Section 4.01(a) if it shall have timely made the same available
on “EDGAR” and/or on its home page on the worldwide web (at the date of this
Agreement located at http://www.anadarko.com) and complied with Section 4.01(e)
in respect thereof; provided further, however, that if any Lender is unable to
access EDGAR or the Borrower’s home page on the worldwide web, the Borrower
agrees to provide such Lender with paper copies of the information required to
be furnished pursuant to this Section 4.01(a) promptly following notice from the
Administrative Agent that such Lender has requested same.
          (b) Within sixty (60) days after the close of each of the first three
quarters of each fiscal year of the Borrower, a statement by a Responsible
Officer of the Borrower stating whether to the knowledge of the Borrower an
event has occurred during such period and is continuing which constitutes an
Event of Default or a Default, and, if so, stating the facts with respect
thereto.
          (c) Within one hundred twenty (120) days after the close of each
fiscal year of the Borrower a statement by a Responsible Officer of the Borrower
stating whether to the knowledge of the Borrower an event has occurred during
such period and is continuing which constitutes an Event of Default or a
Default, and, if so, stating the facts with respect thereto.
          (d) Such other information respecting the financial condition or
operations of the Borrower and the Subsidiaries as the Administrative Agent or
any Lender may from time to time reasonably request.
          (e) Information required to be delivered pursuant to Section 4.01(a)
above shall be deemed to have been delivered on the date on which the Borrower
provides notice to the

32



--------------------------------------------------------------------------------



 




Administrative Agent that such information has been posted on “EDGAR” or the
Borrower’s website or another website identified in such notice and accessible
by the Administrative Agent without charge (and the Borrower hereby agrees to
provide such notice).
     Section 4.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Event of Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower that is reasonably likely to be adversely determined and, if so
adversely determined, could reasonably be expected to result in a Material
Adverse Change; and
          (c) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Change.
Each notice delivered under this Section 4.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken with respect
thereto.
     Section 4.03 Compliance with Laws. The Borrower will, and will cause each
of the Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change.
     Section 4.04 Use of Proceeds. (a) The proceeds of the Loans comprising the
Western Gas Advance will be used by the Borrower (i) to pay the Western Gas
Purchase Price, (ii) to provide for the refinancing of existing Indebtedness of
Western Gas, (iii) to pay fees and expenses associated with the Western Gas
Merger and such refinancing and (iv) for general corporate purposes of the
Borrower and the Subsidiaries, substantially as set forth in the Sources and
Uses and (b) the proceeds of the Loans comprising the Kerr-McGee Advance will be
used by the Borrower (i) to pay the Kerr-McGee Purchase Price, (ii) to provide
for the refinancing of existing Indebtedness of Kerr-McGee, (iii) to pay fees
and expenses associated with the Kerr-McGee Merger and such refinancing and
(iv) for general corporate purposes of the Borrower and the Subsidiaries,
substantially as set forth in the Sources and Uses. No part of the proceeds of
any Loan will be used for any purpose which violates the provisions of
Regulations U or X of the Board of Governors of the Federal Reserve System.
     Section 4.05 Compliance with Indenture. The Borrower will comply with the
provisions of Sections 1004 and 1005 of the Public Indenture (a true and
complete copy of which the Borrower hereby represents has been furnished to the
Administrative Agent), which provisions, together with related definitions, are
hereby incorporated herein by reference for the benefit of the Lenders and shall
continue in effect for purposes of this Section 4.05, regardless of termination,
or any amendment or waiver of, or any consent to any deviation from or other
modification of, the Public Indenture; provided, however, that, for purposes of
this Section 4.05, (a) references in the Public Indenture to “the Securities”
shall be deemed to refer to the respective obligations of the Borrower to pay
the principal of and interest on the Notes, (b)

33



--------------------------------------------------------------------------------



 



references in the Public Indenture to “the Trustee” shall be deemed to refer to
the Administrative Agent, (c) references in the Public Indenture to “this
Indenture” shall be deemed to refer to this Agreement, and (d) references in the
Public Indenture to “supplemental indentures” shall be deemed to refer to
amendments or supplements to this Agreement.
     Section 4.06 Insurance. The Borrower will at all times maintain, and will
cause its Subsidiaries to maintain, with financially sound and reputable
insurers, insurance of the kinds, covering the risks and in the relative
proportionate amounts (including as to self-insurance) consistent with that
carried by companies engaged in the same or similar business and similarly
situated; provided, that the Borrower shall not be required to maintain
insurance against risks or in amounts no longer economically available, on a de
novo or renewal basis, as applicable, to the Borrower and other companies
engaged in the same or similar business and similarly situated.
     Section 4.07 Pro Forma Financial Statements. If not delivered on or prior
to the Effective Date, the Borrower will, within 30 days after the Effective
Date, deliver to the Lenders a pro forma consolidated balance sheet and related
statements of income and cash flows for the Borrower (the “Pro Forma Financial
Statements”) after giving effect to each of (i) the Kerr-McGee Merger and the
Western Gas Merger which has been consummated, or which the Borrower reasonably
expects to be consummated, as of the date of delivery of such Pro Forma
Financial Statements and (ii) the Transactions related to such merger(s). The
Pro Forma Financial Statements shall be prepared on a basis consistent with pro
forma financial statements set forth in a registration statement filed with the
Commission.
ARTICLE V
NEGATIVE COVENANTS
     Until the principal of and interest on each Loan and all other amounts then
due and payable hereunder shall have been paid in full, the Borrower covenants
and agrees with the Lenders that:
     Section 5.01 Limitation on Certain Secured Indebtedness. The Borrower will
not incur, issue, assume or guarantee any Indebtedness secured by a mortgage on
oil, gas, coal or other minerals in place, or on related leasehold or other
property interests, which is incurred for any reason if the aggregate amount of
all such Indebtedness exceeds 10% of Consolidated Net Tangible Assets (as
defined in the Public Indenture).
     Section 5.02 Limitations on Sales and Leasebacks. The Borrower will not
itself, and will not permit any Subsidiary to, enter into any arrangement with
any bank, insurance company or other lender or investor (not including the
Borrower or any Subsidiary) or to which any such lender or investor is a party,
providing for the leasing by the Borrower or a Subsidiary for a period,
including renewals, in excess of three years, of any Principal Property which
has been or is to be sold or transferred more than one hundred eighty (180) days
after the completion of construction and commencement of full operation thereof,
by the Borrower or any Subsidiary to such lender or investor or to any Person to
whom funds have been or are to be advanced by such lender or investor on the
security of such Principal Property (herein referred to as a “sale and leaseback
transaction”) unless either:

34



--------------------------------------------------------------------------------



 



          (a) the Borrower or such Subsidiary could create Indebtedness secured
pursuant to Section 1005 of the Public Indenture on the Principal Property to be
leased back in an amount equal to the Attributable Debt with respect to the
lease resulting from such sale and leaseback transaction without equally and
ratably securing the Securities (as defined in the Public Indenture); or
          (b) the Borrower within one hundred eighty (180) days after the sale
or transfer shall have been made by the Borrower or by a Subsidiary, applies an
amount equal to the greater of (i) the net proceeds of the sale of the Principal
Property sold and leased back pursuant to such arrangement or (ii) the net
amount (after deducting applicable reserves) at which such Principal Property is
carried on the books of the Borrower or such Subsidiary at the time of entering
into such arrangement, to the retirement of Indebtedness of the Borrower.
     For purposes of this Section 5.02, neither Anadarko Tower nor the
Timberloch Building, each in The Woodlands, Texas, shall be a Principal
Property.
     Section 5.03 Fundamental Changes. The Borrower shall not consolidate with
or merge into any other Person or convey, transfer or lease its properties and
assets substantially as an entirety to any Person unless:
          (a) (i) In the case of a merger or amalgamation, the Borrower is the
surviving entity; or
               (ii) the Person formed by such consolidation or into which the
Borrower is merged or the Person which acquires by conveyance or transfer, or
which leases, the properties and assets of the Borrower substantially as an
entirety shall be a corporation, partnership or trust, shall be organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia, shall have unsecured non-credit enhanced publicly held
indebtedness rated “investment grade” by S&P or Moody’s, and shall expressly
assume, by an agreement supplemental hereto, executed and delivered to the
Administrative Agent, in form satisfactory to the Administrative Agent, the
obligations of the Borrower hereunder, including the due and punctual payment of
the principal of and interest on all the Loans and the performance of every
covenant of this Agreement on the part of the Borrower to be performed or
observed; and
          (b) immediately after giving effect to such transaction, no Event of
Default or Default shall have occurred and be continuing.
ARTICLE VI
CONDITIONS OF LENDING
     Section 6.01 Conditions Precedent to this Agreement. The obligation of each
Lender to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

35



--------------------------------------------------------------------------------



 



          (a) An appropriate Note is issued payable to the order of such Lender,
if requested.
          (b) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party, or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (c) The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
          (d) The Lenders shall have received (i) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower and each of Western Gas and Kerr-McGee for each of the last three
fiscal years ending more than 90 days prior to the Effective Date (the “Audited
Financial Statements”), (ii) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of each of the
Borrower and each of Western Gas and Kerr-McGee for each fiscal quarter of the
current fiscal year ending more than 45 days prior to the Effective Date and for
the comparable periods of the preceding fiscal year (the “Unaudited Financial
Statements”) (with respect to which the independent auditors shall have
performed an SAS 100 review), (iii) pro forma levels of EBITDA (“Pro Forma
EBITDA”), for the last fiscal year covered by the Audited Financial Statements
and for the latest four-quarter period ending more than 45 days prior to the
Effective Date, in each case after giving effect to the Transactions, and
(iv) forecasts of the financial performance of the Borrower and its Subsidiaries
on an annual basis, through 2008, which forecasts shall be in form substantially
similar to forecasts that have been previously provided to the Lenders. The
financial statements referred to in clauses (i), and (ii) shall be prepared in
accordance with accounting principles generally accepted in the United States.
The Pro Forma EBITDA shall be prepared by the Borrower in good faith, but need
not reconcile differences in accounting policies among the Borrower, Kerr-McGee
and Western Gas.
For the avoidance of doubt, receipt of Audited Financial Statements and
Unaudited Financial Statements for (and any other information relating to)
Kerr-McGee shall not be a condition to funding the Western Gas Advance and
receipt of Audited Financial Statements and Unaudited Financial Statements for
(and any other information relating to) Western Gas shall not be a condition to
funding the Kerr-McGee Advance.
          (e) The Administrative Agent (or its counsel) shall have received
certified copies of the resolutions of the Board of Directors or the Executive
Committee of the Directors of the Borrower authorizing the execution, delivery
and performance of this Agreement and the Notes.
          (f) The Administrative Agent (or its counsel) shall have received an
opinion of Akin Gump Strauss Hauer & Feld LLP, special US counsel to the
Borrower, to the effect that (i) this Agreement constitutes and (when value
shall have been given therefor) each Note will

36



--------------------------------------------------------------------------------



 



constitute a legal, valid and binding agreement of the Borrower, in each case
enforceable in accordance with their respective terms, subject to and limited by
usual and customary qualifications, including the effect of (A) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws affecting the rights of creditors
generally and (B) general principles of equity (regardless of whether considered
in a proceeding in equity or at law), including, (1) the possible unavailability
of specific performance, injunctive relief or any other equitable remedy, and
(2) concepts of materiality, reasonableness, good faith and fair dealing and
(ii) no authorization, consent or approval of any governmental body or agency of
the State of New York or the United States of America which has not been
obtained is required in connection with the execution, delivery and performance
by the Borrower of this Agreement and the Notes.
In rendering such opinion, Akin Gump Strauss Hauer & Feld LLP may assume matters
covered by other opinions delivered hereunder and may state that they have
relied as to certain matters on information obtained from public officials and
officers of the Borrower.
          (g) The Administrative Agent (or its counsel) shall have received a
favorable opinion of an associate general counsel or the general counsel of the
Borrower, to the effect that:
               (i) the Borrower is validly existing and in good standing under
the laws of the State of Delaware;
               (ii) this Agreement has been duly authorized, executed and
delivered by the Borrower and the Notes have been duly authorized, issued,
executed and delivered by the Borrower;
               (iii) the Borrower is qualified to do business as a foreign
corporation and is in good standing in the States of Kansas, Louisiana, Oklahoma
and Texas;
               (iv) the execution, delivery and performance by the Borrower of
this Agreement and the execution, issuance, delivery and performance of the
Notes will not violate the restated certificate of incorporation or bylaws of
the Borrower, each as in effect on the date of such opinion;
               (v) the execution, delivery and performance of this Agreement and
the execution, issuance, delivery and performance by the Borrower of the Notes
will not (A) violate any applicable provision of any applicable law or
applicable order or (B) violate any provision of any indenture, loan agreement
or other similar agreement or instrument known to such counsel (having made due
inquiry with respect thereto) binding on the Borrower or affecting its property;
and
               (vi) to the knowledge of such counsel (having made due inquiry
with respect thereto), there is no proceeding pending or threatened before any
court or administrative agency which, in the opinion of such counsel, will
result in a final determination which would result in a Material Adverse Change.
In rendering such opinion, the associate general counsel or the general counsel
of the Borrower shall opine only as to matters governed by the federal laws of
the United States of America, the

37



--------------------------------------------------------------------------------



 



laws of the State of Texas and the DGCL. Such counsel may also state that he/she
has relied on certificates of public officials, certificates of officers of the
Borrower and other sources believed by him/her to be responsible.
The Lenders shall have received such documents and other instruments as are
customary for transactions of this type or as they or their counsel may
reasonably request.
     Section 6.02 Conditions Precedent to the Western Gas Advance. The
obligation of each Lender to make its Loan in respect of the Western Gas Advance
shall not become effective until the date on which each of the following
conditions are satisfied (or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received a
certificate of a Responsible Officer of the Borrower to the effect that prior to
and after the making of the Western Gas Advance:
               (i) the representations and warranties contained in Sections 3.01
and 3.02 are true and accurate on and as of the Effective Date (except to the
extent that such representations and warranties relate solely to an earlier
date); and
               (ii) no event has occurred and is continuing or would result from
the proposed borrowing, which constitutes an Event of Default or a Default.
          (b) The Administrative Agent (or its counsel) shall have received
certified copies of the resolutions of the Board of Directors or the Executive
Committee of the Directors of the Borrower and the Western Gas Merger Sub
authorizing the execution, delivery and performance of the Western Gas
Acquisition Agreement and consummation of the Western Gas Merger.
          (c) The Agents shall have received (i) the documentation relating to
the Western Gas Merger, including the Western Gas Acquisition Agreement and
(ii) a certificate of a Responsible Officer of the Borrower certifying that:
(A) Western Gas and the Borrower are concurrently consummating the Western Gas
Merger in accordance with the terms of the Western Gas Acquisition Agreement and
such other documentation without waiver or amendment thereof which waiver or
amendment would be material and adverse to the Lenders unless consented to by
the Agents and (B) attached thereto is a true and complete copy of the Western
Gas Certificate of Merger.
          (d) The Agents shall have received the Audited Financial Statements,
Unaudited Financial Statements and Pro Forma EBITDA referenced in
Section 6.01(d) with respect to Western Gas or with respect to Western Gas and
Kerr-McGee.
          (e) The Administrative Agent (or its counsel) shall have received an
opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel to the Borrower,
to the effect that, subject to and limited by usual and customary
qualifications, the Western Gas Merger will be effective upon the filing of the
Western Gas Certificate of Merger with the Secretary of State of Delaware. In
rendering such opinion, Akin Gump Strauss Hauer & Feld LLP may state that they
have relied as to certain matters on information obtained from public officials
and officers of the Borrower.

38



--------------------------------------------------------------------------------



 



          (f) The Administrative Agent (or its counsel) shall have received a
favorable opinion of an associate general counsel or the general counsel of the
Borrower, to the effect that:
               (i) the Western Gas Acquisition Agreement has been duly
authorized, executed and delivered by the Borrower and the Western Gas Merger
Sub;
               (ii) the execution, delivery and performance by the Borrower and
the Western Gas Merger Sub of the Western Gas Acquisition Agreement will not
violate the restated certificate of incorporation or bylaws of the Borrower or
the certificate of incorporation or bylaws of the Western Gas Merger Sub, each
as in effect on the date of such opinion;
               (iii) the execution, delivery and performance of the Western Gas
Acquisition Agreement will not violate (A) any applicable provision of any law
that in such Person’s opinion is generally applicable to transactions of the
type contemplated by this Agreement, (B) any material order or (C) any provision
of any indenture, loan agreement or other similar agreement or instrument known
to such counsel (having made due inquiry with respect thereto) binding on the
Borrower or the Western Gas Merger Sub or affecting its property; and
               (iv) to the knowledge of such counsel (having made due inquiry
with respect thereto), there is no proceeding pending or threatened before any
court or administrative agency which, in the opinion of such counsel, will
result in a final determination which would result in a Material Adverse Change.
In rendering such opinion, the associate general counsel or the general counsel
of the Borrower shall opine only as to matters governed by the federal laws of
the United States of America, the laws of the State of Texas and the DGCL. Such
counsel may assume matters covered by other opinions delivered hereunder and by
counsel to Western Gas under the Western Gas Acquisition Agreement and may also
state that he/she has relied on certificates of public officials, certificates
of officers of the Borrower and other sources believed by him/her to be
responsible.
          (g) No event, condition, change, occurrence or development of a state
of circumstances which, individually or in the aggregate, has had or would
reasonably be expected to have a Western Gas MAE has occurred.
     Section 6.03 Conditions Precedent to the Kerr-McGee Advance. The obligation
of each Lender to make its Loan in respect of the Kerr-McGee Advance shall not
become effective until the date on which each of the following conditions are
satisfied (or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received a
certificate of a Responsible Officer of the Borrower to the effect that prior to
and after the making of the Kerr-McGee Advance:

39



--------------------------------------------------------------------------------



 



               (i) the representations and warranties contained in Sections 3.01
and 3.03 are true and accurate on and as of the Effective Date (except to the
extent that such representations and warranties relate solely to an earlier
date); and
               (ii) no event has occurred and is continuing or would result from
the proposed borrowing, which constitutes an Event of Default or a Default.
          (b) The Administrative Agent (or its counsel) shall have received
certified copies of the resolutions of the Board of Directors or the Executive
Committee of the Directors of the Borrower and the Kerr-McGee Merger Sub
authorizing the execution, delivery and performance of the Kerr-McGee
Acquisition Agreement and consummation of the Kerr-McGee Merger.
          (c) The Agents shall have received (i) the documentation relating to
the Kerr-McGee Merger, including the Kerr-McGee Acquisition Agreement and (ii) a
certificate of a Responsible Officer of the Borrower certifying that:
(A) Kerr-McGee and the Borrower are concurrently consummating the Kerr-McGee
Merger in accordance with the terms of the Kerr-McGee Acquisition Agreement and
such other documentation without waiver or amendment thereof which waiver or
amendment would be material and adverse to the Lenders unless consented to by
the Agents and (B) attached thereto is a true and complete copy of the
Kerr-McGee Certificate of Merger.
          (d) The Agents shall have received the Audited Financial Statements,
Unaudited Financial Statements and Pro Forma EBITDA referenced in
Section 6.01(d) with respect to Kerr-McGee or with respect to Kerr-McGee and
Western Gas.
          (e) The Administrative Agent (or its counsel) shall have received an
opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel to the Borrower,
to the effect that, subject to and limited by usual and customary
qualifications, the Kerr-McGee Merger will be effective upon the filing of the
Kerr-McGee Certificate of Merger with the Secretary of State of Delaware. In
rendering such opinion, Akin Gump Strauss Hauer & Feld LLP may state that they
have relied as to certain matters on information obtained from public officials
and officers of the Borrower.
          (f) The Administrative Agent (or its counsel) shall have received a
favorable opinion of an associate general counsel or the general counsel of the
Borrower, to the effect that:
               (i) the Kerr-McGee Acquisition Agreement has been duly
authorized, executed and delivered by the Borrower and the Kerr-McGee Merger
Sub;
               (ii) the execution, delivery and performance by the Borrower and
the Kerr-McGee Merger Sub of the Kerr-McGee Acquisition Agreement will not
violate the restated certificate of incorporation or bylaws of the Borrower or
the certificate of incorporation or bylaws of the Kerr-McGee Merger Sub, each as
in effect on the date of such opinion;
               (iii) the execution, delivery and performance of the Kerr-McGee
Acquisition Agreement will not violate (A) any applicable provision of any law
that in such Person’s opinion is generally applicable to transactions of the
type contemplated by this

40



--------------------------------------------------------------------------------



 



Agreement, (B) any material order or (C) any provision of any indenture, loan
agreement or other similar agreement or instrument known to such counsel (having
made due inquiry with respect thereto) binding on the Borrower or the Kerr-McGee
Merger Sub or affecting its property; and
               (iv) to the knowledge of such counsel (having made due inquiry
with respect thereto), there is no proceeding pending or threatened before any
court or administrative agency which, in the opinion of such counsel, will
result in a final determination which would result in a Material Adverse Change.
In rendering such opinion, the associate general counsel or the general counsel
of the Borrower shall opine only as to matters governed by the federal laws of
the United States of America, the laws of the State of Texas and the DGCL. Such
counsel may assume matters covered by other opinions delivered hereunder and by
counsel to Kerr-McGee under the Kerr-McGee Acquisition Agreement and may also
state that he/she has relied on certificates of public officials, certificates
of officers of the Borrower and other sources believed by him/her to be
responsible.
          (g) No event, condition, change, occurrence or development of a state
of circumstances which, individually or in the aggregate, has had or would
reasonably be expected to have a Kerr-McGee MAE has occurred.
ARTICLE VII
EVENTS OF DEFAULT
     Section 7.01 Events of Default. If one or more of the following events of
default (“Events of Default”) shall occur and be continuing:
          (a) the Borrower shall default in any payment of principal of any Loan
when and as the same shall become due and payable, or the Borrower shall default
in any payment of interest on any Loan, or in the payment of any fees or other
amounts, when and as the same shall become due and payable, and such default
shall continue for a period of three (3) Business Days;
          (b) any representation or warranty, or certification made by the
Borrower herein or any statement or representation or certification made or
deemed to be made pursuant to Article III or Article VI shall prove to have been
incorrect in any material respect when made;
          (c) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 4.02(a) or Section 4.04 applicable
to it or Article V required to be observed or performed by the Borrower;
          (d) the Borrower shall default in the performance of any other term,
condition, covenant or agreement contained in this Agreement (except as set
forth in Section 7.01(a) or Section 7.01(c)) required to be performed by it and
such default shall continue unremedied for a period of thirty (30) days after
written notice thereof, specifying such default and requiring it to be remedied,
shall have been received by the Borrower from any Lender;
          (e) the Borrower shall default in the performance of any term,
condition, covenant or agreement contained in the Public Indenture and such
default shall have resulted in

41



--------------------------------------------------------------------------------



 




any of the Securities (as defined in the Public Indenture) being declared due
and payable prior to the date on which such Securities would otherwise have
become due and payable;
          (f) the Borrower or any Subsidiary shall (i) default in the payment of
principal of any Indebtedness in an aggregate principal amount in excess of
$100,000,000 (other than the Notes) beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created as and
when the same shall become due and payable and such default shall have resulted
in such Indebtedness being declared due and payable prior to its stated
maturity, or (ii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, and such
default shall have resulted in such Indebtedness being declared due and payable
prior to its stated maturity;
          (g) the Borrower or any Significant Subsidiary shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of its property, (ii) admit in
writing its inability to pay its debts as such debts become due, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under any Bankruptcy Law, (v) file a petition seeking to take advantage of
any other law providing for similar relief of debtors, or (vi) consent or
acquiesce in writing to any petition duly filed against it in any involuntary
case under any Bankruptcy Law;
          (h) a proceeding or case shall be commenced, without the application
or consent of the Borrower or any Significant Subsidiary in any court of
competent jurisdiction seeking (i) its liquidation, reorganization, dissolution
or winding up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of its assets, or (iii) similar relief in respect of it, under any law providing
for the relief of debtors, and such proceeding or case shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) days (or such
longer period, so long as the Borrower shall be taking such action in good faith
as shall be reasonably necessary to obtain the timely dismissal or stay of such
proceeding or case); or an order for relief shall be entered in an involuntary
case under any applicable Bankruptcy Law, against the Borrower or such
Significant Subsidiary;
          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof, and the same shall remain undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;
          (j) an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a liability which would have a material adverse effect on the
business, assets, operations, prospects or conditions, financial or otherwise,
of the Borrower and the Subsidiaries taken as a whole; or
          (k) any Change of Control shall occur,

42



--------------------------------------------------------------------------------



 




then and in each and every case the Majority Lenders, by notice in writing to
the Borrower, may terminate the Commitments of the Lenders hereunder and/or
declare the unpaid balance of the Loans and any other amounts payable hereunder
to be forthwith due and payable and thereupon such balance shall become so due
and payable without presentation, protest or further demand or notice of any
kind, all of which are hereby expressly waived; provided that in the case of
Section 7.01(g) or (h) above, the Commitments of the Lenders hereunder shall
automatically terminate and the Loans and any other amounts payable hereunder
shall forthwith be due and payable.
ARTICLE VIII
THE AGENTS
     Section 8.01 Powers. Each Lender hereby irrevocably appoints and authorizes
the Administrative Agent to act as its agent hereunder and the other Loan
Documents. The Administrative Agent shall have and may exercise such powers
hereunder and under any agreement executed and delivered pursuant to the terms
hereof as are specifically delegated to the Administrative Agent by the terms
hereof or thereof, together with such powers as are reasonably incidental
thereto. The Administrative Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement, and shall not by reason of
this Agreement have a fiduciary relationship with any Lender.
     Section 8.02 Exculpatory Provisions. Neither any Agent nor any of their
respective directors, officers, agents, employees or affiliates shall be
(i) liable for any action taken or omitted to be taken by any of them hereunder
or under any agreement executed and delivered pursuant to the terms hereof or in
connection herewith or therewith except for their own gross negligence or
willful misconduct, or (ii) responsible to the Lenders for any recitals,
statements, warranties or representations herein or under any agreement,
certificate or other document referred to or provide for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
for the value, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower or any
Subsidiary a party thereto to perform its obligations hereunder or thereunder.
The Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of the Borrower or any Subsidiary.
     Section 8.03 Right to Indemnity. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder or under any
agreement executed and delivered pursuant to the terms hereof unless it shall
first be indemnified (upon requesting such indemnification) to its satisfaction
by the Lenders against any and all liability and expense which it may incur by
reason of taking or continuing to take any such action. The Lenders agree to
indemnify the Administrative Agent in its capacity as such, to the extent not
reimbursed by the Borrower under this Agreement, pro rata according to each
Lender’s Applicable Percentage for any and all liabilities, obligations,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent as agent in any way relating to or
arising out of this Agreement, the Notes, the Transactions or any other
documents contemplated by or referred to herein (including the costs and
expenses which the Borrower is obligated to pay under this

43



--------------------------------------------------------------------------------



 



Agreement but excluding, unless an Event of Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided no such liability, obligation,
damage, penalty, action, judgment, suit, cost, expense or disbursement results
from the Administrative Agent’s gross negligence or willful misconduct;
provided, further, that, in the event the Administrative Agent receives
indemnification from the Lenders hereunder with respect to costs and expenses
which the Borrower is obligated to pay under this Agreement, the Administrative
Agent shall remit to the Lenders the amount of such costs and expenses to the
extent subsequently paid by the Borrower, such remittance to be in accordance
with the proportionate amount of the indemnification made by each respective
Lender.
     Section 8.04 Delegation of Duties. The Administrative Agent may employ
agents and attorneys-in-fact and shall not be answerable, except as to money or
securities received by them or their authorized agents, for the default or
misconduct of any such agent or attorney-in-fact selected by it with reasonable
care.
     Section 8.05 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent or, in the
case of counsel to or auditors of the accounts of the Borrower, the Borrower.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a notice of the assignment or
transfer thereof satisfactory to the Administrative Agent signed by such payee
shall have been filed with the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Majority Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Majority Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
     Section 8.06 Rights as a Lender. With respect to its Commitment and the
Loans made by it, each Agent shall have the same rights and powers hereunder and
under any agreement executed and delivered pursuant to the terms hereof as any
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include
each Agent in its capacity as a Lender hereunder and thereunder. Each Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of banking or trust business with the Borrower, the Subsidiaries and
their respective Affiliates as if it were not an Agent.

44



--------------------------------------------------------------------------------



 



     Section 8.07 Non-Reliance on Agents or other Lenders. Each Lender agrees
that it has, independently and without reliance on the Administrative Agent or
on any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and decision to
make each Loan to be made by such Lender hereunder and enter into this Agreement
and that it will, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement and the other Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower of this Agreement or any other
document referred to or provided for herein or therein or to inspect the
properties or books of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower or its
Subsidiaries or which may at any time come into possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
     Section 8.08 Events of Default. If the Administrative Agent receives actual
knowledge of an Event of Default hereunder, it shall promptly inform the Lenders
thereof. The Administrative Agent shall not be deemed to have actual knowledge
of an Event of Default hereunder until it shall have received a written notice
from the Borrower or any Lender referring to this Agreement, describing such
Event of Default and stating that such notice is a “Notice of Default.”
     Section 8.09 Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after such retiring Administrative Agent gives notice
of its resignation, then such retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of such retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent hereunder.
     Section 8.10 Co-Advisors; Joint-Lead Arrangers and Co-Syndication Agents.
Nothing contained in this Agreement shall be construed to impose any obligation
or duty whatsoever on any Persons named on the cover of this Agreement or
elsewhere in this Agreement as Co-Advisors, Joint-Lead Arrangers or
Co-Syndication Agents, other than those applicable to all Lenders as such.

45



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     Section 9.01 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
          (a) if to the Borrower, to it at 1201 Lake Robbins Drive, The
Woodlands, Texas 77380, Attention of the Assistant Treasurer, Telecopy No.
(832) 636-5029; messenger delivery to 1201 Lake Robbins Drive, The Woodlands,
Texas 77380;
          (b) if to the Administrative Agent, to UBS AG, Stamford Branch, Loan
and Agency Services Group, 677 Washington Boulevard, Stamford, CT 06901,
Attention of Christopher M. Aitken, Phone No.: (203) 719-3845, Facsimile No.:
(203) 719-4176.
          (c) if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     Section 9.02 Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under the other Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders provided herein are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, to the fullest extent
permitted by applicable law, the making of a Loan shall not be construed as a
waiver of any Event of Default, regardless of whether the Administrative Agent
or any Lender may have had notice or knowledge of such Event of Default at the
time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the

46



--------------------------------------------------------------------------------



 




Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive any principal amount owing hereunder or reduce the rate of interest
thereon or fee payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment or mandatory
prepayment of any principal amount owing hereunder, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.13(a)
or Section 2.13(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change
Section 6.01, without the consent of each Lender, or (vi) change any of the
provisions of this Section or the definition of “Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent without the prior written consent
of the Administrative Agent.
     Section 9.03 Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication (prior to the date hereof) of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions (including the
Transactions) contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights under this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. Notwithstanding
anything to the contrary, the Borrower shall not have any obligation to pay the
fees or expenses of any Lender or the Administrative Agent in connection with
any assignment of, or the grant of any participation in, any rights of a Lender
under or in connection with this Agreement; provided that the provisions of this
sentence shall not apply to any Lender substituted for a Defaulting Lender
pursuant to Section 9.13(b) and (c).
          (b) The Borrower shall indemnify the Administrative Agent, each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery (but not the negotiation or
preparation) of this Agreement or any agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of hazardous materials on or
from any property owned or operated by the Borrower or any Subsidiary, or any
environmental

47



--------------------------------------------------------------------------------



 



liability related in any way to the Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses either (i) did not
result directly or indirectly from the action or inaction of the Borrower or any
Subsidiary, or (ii) resulted from the gross negligence, unlawful conduct or
willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section 9.03, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.
          (d) All amounts due under this Section shall be payable promptly after
written demand therefor together with a copy of the invoice(s) or other
documentation setting forth in reasonable detail the amount demanded and the
matter(s) to which it relates.
     Section 9.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder except as provided in Section 5.03 or
with the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). Each
Lender may assign to one or more lenders or other entities (upon consultation
with the Borrower) all or a portion of its rights and obligations under this
Agreement and its Note subject to the conditions set forth in (b) below. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Administrative Agent,
provided that no consent of the Administrative Agent shall be required for an
assignment of any Commitment to an assignee that is a Lender with a Commitment
immediately prior to giving effect to such assignment or an Affiliate of a
Lender.
               (ii) Assignments shall be subject to the following additional
conditions:
                    (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s

48



--------------------------------------------------------------------------------



 



Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed), provided that no such consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (g), (h) or
(i) has occurred and is continuing;
                    (B) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement and, unless each of the Borrower and the Administrative
Agent otherwise consent, shall result in the assigning Lender having no less
than $10,000,000 in Commitments and Loans after giving effect to such
assignment;
                    (C) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and
                    (D) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.
               (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.14, Section 2.16, Section 2.22 and Section 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York City or
Stamford, Connecticut, a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be prima facie evidence of the existence and amounts of the
obligations recorded therein, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

49



--------------------------------------------------------------------------------



 



               (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b)(ii)(C) of this Section and any written consent to such assignment required
by paragraph (b)(i) of this Section and upon satisfaction of the additional
conditions set forth in paragraph (b)(ii) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and in the case of the
Commitment, record the information contained therein in the Register maintained
at the New York office of the Administrative Agent. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
applicable Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14, Section 2.16 and
Section 2.22 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.
Notwithstanding anything to the contrary, unless otherwise contractually agreed,
no Participant shall be entitled to the benefits of Section 9.08 as though it
were a Lender.
               (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.14 or Section 2.16 than the Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) and Section 2.16(g) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System, and to a trustee for the benefit of holders of
debt securities issued by such Lender, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or

50



--------------------------------------------------------------------------------



 




assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     Section 9.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any other amount payable under this Agreement is outstanding and unpaid.
The provisions of Section 2.14, Section 2.16, Section 2.22, Section 9.03, this
Section 9.05, and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any other
provision hereof.
     Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     Section 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.08 Right of Setoff. If (a) an Event of Default shall have
occurred and be continuing, and (b) the principal of the Loans has been
accelerated each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including

51



--------------------------------------------------------------------------------



 



other rights of setoff) which such Lender may have. Upon the exercise by a
Lender of its rights under this Section, such Lender shall notify the
Administrative Agent and the Borrower thereof.
     Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement and the Notes shall be construed in accordance with
and governed by the law of the State of New York.
          (b) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the Supreme Court of the State of New York, sitting in New York County and of
the United States District Court of the Southern District of New York, and any
appellate court from either thereof, in any action or proceeding arising out of
or relating to this Agreement, the Notes, or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any of the other Agents or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction. Each party to this Agreement hereby irrevocably
waives any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any such action or proceeding in such respective jurisdictions.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

52



--------------------------------------------------------------------------------



 



     Section 9.12 Confidentiality. The Administrative Agent and each of the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors who have a reason to use such Information in connection with
the administration of this Agreement (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and will agree
to use the Information solely for the purpose of such administration), (b) to
the extent requested by any regulatory authority or any self-regulatory body
having authority to regulate or oversee any aspect of any Lender’s (or any
Affiliate of such Lender) business or property, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, or to any counterparty
(or its advisor) to any swap, securitization, or derivative transaction
referencing or involving any of its rights or obligations under this Agreement,
(g) with the consent of the Borrower, or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower or any of its
Affiliates. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Section 9.13 Termination and Substitution of Lender.
          (a) If (i) the obligation of any Lender to make Eurodollar Loans or
continue Loans as Eurodollar Loans has been suspended pursuant to Section 2.15,
or (ii) any Lender has demanded compensation under Section 2.14 or Section 2.16,
the Borrower may, upon three Business Days’ notice to such Lender through the
Administrative Agent, prepay in full all of the outstanding Loans of such
Lender, or its assignee, together with accrued interest thereon to the date of
prepayment and all other amounts payable hereunder to such Lender accrued to the
date of prepayment, and concurrently therewith terminate this Agreement with
respect to such Lender by giving notice of such termination to the
Administrative Agent and such Lender.
          (b) If any Lender shall become a Defaulting Lender, the Borrower may,
in its sole discretion and without prejudice to any right or remedy that the
Borrower may have against such Defaulting Lender with respect to, on account of,
arising from or relating to any event pursuant to which such Lender shall be a
Defaulting Lender, upon notice to such Defaulting Lender, the Administrative
Agent, (i) if at such time there are no Loans owed to such Defaulting Lender
outstanding, terminate this Agreement with respect to such Defaulting Lender, or
(ii) if at

53



--------------------------------------------------------------------------------



 




such time such Defaulting Lender shall have any Commitment or Loans outstanding,
either (A) terminate any Commitment of such Lender in excess (any such excess
being the “Excess Commitment”) of such outstanding Loan or Loans and leave the
outstanding Loan or Loans of such Defaulting Lender in place for payment or
satisfaction in the ordinary course in accordance with the other provisions of
this Agreement (in which case the total Commitments hereunder shall be
immediately reduced by the amount of such Defaulting Lender’s Excess Commitment
and thereafter reduced as such Loan or Loans is or are paid) or (B) subject to
obtaining a substitute lender or lenders to assume the Commitment of such
Defaulting Lender pursuant to subsection (c) below, terminate this Agreement
with respect to such Defaulting Lender and prepay in full the outstanding Loans
of such Defaulting Lender together with accrued interest to the date of
prepayment, provided that the provisions of Section 2.22 shall not apply to any
such prepayment.
          (c) If the Borrower elects to terminate this Agreement with respect to
any Lender under Section 9.13(b)(ii)(B), the Borrower shall cooperate in good
faith with the Administrative Agent to seek a mutually satisfactory substitute
lender or lenders (which may be one or more of the Lenders) to assume the
Commitment of such relevant Lender and until a substitute lender (or lenders)
has been found and documents reasonably acceptable to each of the substitute
lender or lenders, the Administrative Agent and the Borrower have been executed
to provide for the assignment of the rights and obligations of the Defaulting
Lender to the substitute lender or lenders in accordance with Section 9.04, the
total Commitments hereunder shall be reduced by an amount equal to such
terminated Lender’s Commitment.
     Section 9.14 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies the
Borrower and its Subsidiaries, which information includes the name and address
of the Borrower and such Subsidiaries and other information that will allow such
Lender to identify the Borrower and such Subsidiaries in accordance with the USA
Patriot Act.
[SIGNATURES BEGIN ON NEXT PAGE]

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

          BORROWER: ANADARKO PETROLEUM CORPORATION
      By:   /s/ Robert G. Gwin         Robert G. Gwin        Vice President and
Treasurer     

[Signature Page — Anadarko 364-Day Term Loan Agreement]



--------------------------------------------------------------------------------



 



              AGENTS:   UBS AG, STAMFORD BRANCH, as
Administrative Agent    
 
           
 
  By:
Name:   /s/ Richard L. Tavrow
 
Richard L. Tavrow    
 
  Title:   Director    
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  CITICORP NORTH AMERICA, INC. as
Co-Syndication Agent    
 
           
 
  By:
Name:   /s/ James F. Reilly
 
JAMES F. REILLY, JR.    
 
  Title:   Managing Director    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, CAYMAN ISLANDS
BRANCH as Co-Syndication Agent    
 
           
 
  By:   /s/ James Moran    
 
                Name: James Moran         Title: Managing Director    
 
           
 
  By:   /s/ Nupur Kumar    
 
                Name: Nupur Kumar         Title: Associate    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDERS:   USB LOAN FINANCE LLC    
 
           
 
  By:   /s/ Richard L. Tavrow    
 
                Name: Richard L. Tavrow         Title: Director    
 
           
 
  By:   /s/ Irja R. Otsa    
 
                Name: Irja R. Otsa         Title: Associate Director    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
                By:   /s/ Vanessa Gomez               Name:   Vanessa Gomez    
Title:   Vice President

                  By:   /s/ Nupur Kumar               Name:   Nupur Kumar    
Title:   Associate

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  CITICORP NORTH AMERICA, INC.    
 
           
 
  By:
Name:   /s/ James F. Reilly
 
JAMES F. REILLY, JR.    
 
  Title:   Managing Director    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



             
 
                GOLDMAN SACHS CREDIT PARTNERS    
 
           
 
  By:   /s/ William W. Archer    
 
           
 
  Name:   William W. Archer    
 
  Title:   Managing Director    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



             
 
                ABN AMRO BANK, N.V.,         as a Lender    
 
           
 
  By:   /s/ John D. Reed    
 
           
 
  Name:   John D. Reed    
 
  Title:   Director    
 
           
 
  By:   /s/ M. Aamir Khan    
 
           
 
  Name:   M. Aamir Khan    
 
  Title:   Assistant Vice President    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



             
 
                BMO CAPITAL MARKETS FINANCING, INC.    
 
           
 
  By:   /s/ James V. Ducote    
 
           
 
  Name:   James V. Ducote    
 
  Title:   Vice President    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS    
 
           
 
  By:
Name:   /s/ Gabe Ellisor
 
Gabe Ellisor    
 
  Title:   Vice President    
 
           
 
  By:
Name:   /s/ Robert Long
 
Robert Long    
 
  Title:   Vice President    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.    
 
           
 
  By:
Name:   /s/ Zewditu Menelik
 
Zewditu Menelik    
 
  Title:   Vice President    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. — HOUSTON AGENCY    
 
           
 
  By:   /s/ Kelton Glasscock    
 
           
 
  Name:   Kelton Glasscock    
 
  Title:   Vice President & Manager    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG NEW YORK
BRANCH    
 
           
 
  By:   /s/ Marcus Tarkington    
 
           
 
  Name:   Marcus Tarkington    
 
  Title:   Director    
 
           
 
  By:   /s/ Rainer Meier    
 
           
 
  Name:   Rainer Meier    
 
  Title:   Vice President    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              MORGAN STANLEY BANK
 
       
 
  By:   /s/ Daniel Twenge
 
       
 
  Name:   Daniel Twenge
 
  Title:   Authorized Signatory

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              MORGAN STANLEY SENIOR FUNDING, INC.
 
       
 
  By:   /s/ Daniel Twenge
 
       
 
  Name:   Daniel Twenge
 
  Title:   Vice President

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc
      By:   /s/ David Slye       Name:   David Slye      Title:   Vice
President     

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL
ASSOCIATION
      By:   /s/ Russell Clingman       Name:   Russell Clingman      Title:  
Director     

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH    
 
           
 
  By:   /s/ Tom Byargeon    
 
           
 
  Name:   Tom Byargeon    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Michael Willis    
 
           
 
  Name:   Michael Willis    
 
  Title:   Director    

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA    
 
           
 
  By:   /s/ V. H. Gibson    
 
           
 
  Name:   V. H. Gibson    
 
  Title:   Assistant Agent    

[Signature Page — Anadarko 364-Day Term Loan Agreement]





--------------------------------------------------------------------------------



 



                SOCIÉTÉ GÉNÉRALE
 
       
 
  BY:   /s/ Powell Robinson
 
       
 
  Name:   Powell Robinson, III
 
  Title:   Managing Director

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



                DnB NOR Bank ASA
 
       
 
  By:   /s/ Alfred C. Jones
 
       
 
  Name:   ALFRED C. JONES III
 
  Title:   SENIOR VICE PRESIDENT
 
       
 
  By:   /s/ Philip F. Kurpiewski
 
       
 
      PHILIP F. KURPIEWSKI
 
      SENIOR VICE PRESIDENT

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



            [LENDER]
THE BANK OF NEW YORK
      By:   /s/ Craig J. Anderson       Name:   Craig J. Anderson      Title:  
Vice President     

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
      By:   /s/ Linda M. Stephens       Name:   Linda M. Stephens      Title:  
Authorized Signatory     

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



            MELLON BANK, N.A.
      By:   /s/ Mark W. Rogers       Name:   Mark W. Rogers      Title:   Vice
President     

[Signature Page — Anadarko 364-Day Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PRICING SCHEDULE
     The “Eurodollar Margin” for any day will be based on the pricing grid set
forth below in the applicable row and column corresponding to the ratings that
exist on such day. A Facility Fee will be paid, if any, based on the pricing
grid set forth below.
Applicable Margin

                      Eurodollar         Ratings   Margin     Facility Fee Rate
 
³AA-/Aa3 or better
  17.5 bps   5.0 bps
 
               
A+/A1
  20.0 bps   6.0 bps
 
               
A/A2
  25.0 bps   7.0 bps
 
               
A-/A3
  30.0 bps   8.0 bps
 
               
BBB+/Baa1
  35.0 bps   10.0 bps
 
               
BBB/Baa2
  45.0 bps   12.5 bps
 
               
BBB-/Baa3
  65.0 bps   15.0 bps
 
               
<BBB-/Baa3
  80.0 bps   25.0 bps

     Ratings in the above pricing grid relate to Borrower’s senior unsecured
non-credit enhanced publicly held indebtedness (the “Index Debt”). For purposes
of the foregoing, (i) if either Moody’s or S&P shall not have in effect a rating
for the Index Debt (other than by reason of the circumstances referred to in the
last sentence of this definition), then such rating agency shall be deemed to
have established a rating of <BBB- or <Baa3, as applicable; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, each rate specified above (the
“Applicable Rate”) shall be based on the higher of the two ratings unless one of
the ratings is two or more Categories lower than the other, in which case the
Eurodollar Margin and the Facility Fee shall be determined by reference to the
Category next above that of the lower of the two ratings; and (iii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Eurodollar Margin and Facility Fee shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding

Schedule I — Pricing Schedule



--------------------------------------------------------------------------------



 



the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Eurodollar Margin and
Facility Fee shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

Schedule I — Pricing Schedule